Exhibit 10.1

 

 

CUSIP No. 008253AA4

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 12, 2011

 

among

 

AFFILIATED MANAGERS GROUP, INC.,
as Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Swingline Lender,

 

and

 

The Several Lenders
from Time to Time Parties Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Book Manager

 

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A.,

 

and

 

RBS CITIZENS, N.A.,

as Co-Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS AND INTERPRETATION; ALLOCATION OF LOANS

1

 

 

 

1.1

Defined Terms

1

 

 

 

1.2

Other Definitional and Interpretive Provisions

19

 

 

 

1.3

Accounting Terms

19

 

 

 

1.4

Allocation of Revolving Loans and Revolving Credit Commitments; Effect of
Restatement

20

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS; SWINGLINE LOANS

21

 

 

 

2.1

Revolving Loans

21

 

 

 

2.2

Procedure for Borrowing Revolving Loans

21

 

 

 

2.3

Increase of Commitments

22

 

 

 

2.4

Fees

23

 

 

 

2.5

Termination or Reduction of Commitments

23

 

 

 

2.6

Repayment of Loans; Evidence of Debt

24

 

 

 

2.7

Swingline Loans

24

 

 

 

2.8

Procedure for Swingline Borrowing and Prepayment; Refunding of Swingline Loans

25

 

 

 

2.9

Obligations of Lenders Several

26

 

 

 

SECTION 3.

GENERAL PROVISIONS APPLICABLE TO THE LOANS

27

 

 

 

3.1

Optional Prepayments

27

 

 

 

3.2

Mandatory Prepayments

27

 

 

 

3.3

Conversion and Continuation Options

27

 

 

 

3.4

Minimum Amounts and Maximum Number of Tranches

28

 

 

 

3.5

Interest Rates and Payment Dates

28

 

 

 

3.6

Computation of Interest and Fees

29

 

 

 

3.7

Inability to Determine Interest Rate

29

 

 

 

3.8

Pro Rata Treatment and Payments

30

 

 

 

3.9

Illegality

31

 

 

 

3.10

Requirements of Law

31

 

 

 

3.11

Taxes

32

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

3.12

Indemnity

35

 

 

 

3.13

Change of Lending Office

35

 

 

 

3.14

Replacement of Lenders

35

 

 

 

3.15

Cash Collateral

36

 

 

 

3.16

Defaulting Lenders

37

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

39

 

 

 

4.1

Financial Condition

39

 

 

 

4.2

No Change

39

 

 

 

4.3

Existence; Compliance with Law

39

 

 

 

4.4

Power; Authorization; Enforceable Obligations

40

 

 

 

4.5

No Legal Bar

40

 

 

 

4.6

No Material Litigation

40

 

 

 

4.7

No Default

40

 

 

 

4.8

Ownership of Property; Liens

40

 

 

 

4.9

Taxes

41

 

 

 

4.10

Federal Regulations

41

 

 

 

4.11

ERISA

41

 

 

 

4.12

Investment Company Act; Investment Advisers Act

42

 

 

 

4.13

Subsidiaries and Other Ownership Interests

42

 

 

 

4.14

Use of Proceeds

42

 

 

 

4.15

Accuracy and Completeness of Information

43

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

43

 

 

 

5.1

Conditions to Effectiveness

43

 

 

 

5.2

Conditions to Each Loan

45

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

45

 

 

 

6.1

Financial Statements

45

 

 

 

6.2

Certificates; Other Information

46

 

 

 

6.3

Payment of Obligations

48

 

 

 

6.4

Conduct of Business and Maintenance of Existence

48

 

 

 

6.5

Maintenance of Property; Insurance

49

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.6

Inspection of Property; Books and Records; Discussions

49

 

 

 

6.7

Notices

49

 

 

 

6.8

Subsidiaries and Guarantees

50

 

 

 

SECTION 7.

NEGATIVE COVENANTS

51

 

 

 

7.1

Financial Condition Covenants

51

 

 

 

7.2

Limitation on Priority Debt

51

 

 

 

7.3

Limitation on Liens

51

 

 

 

7.4

Limitation on Fundamental Changes

52

 

 

 

7.5

Limitation on Sale of Assets

53

 

 

 

7.6

Burdensome Agreements

53

 

 

 

7.7

Limitation on Transactions with Affiliates

53

 

 

 

7.8

Limitation on Certain Payments

54

 

 

 

7.9

Limitation on Changes in Fiscal Year

54

 

 

 

SECTION 8.

EVENTS OF DEFAULT

54

 

 

 

8.1

Events of Default

54

 

 

 

8.2

Application of Funds

56

 

 

 

SECTION 9.

THE ADMINISTRATIVE AGENT

57

 

 

 

9.1

Appointment and Authorization

57

 

 

 

9.2

Rights as a Lender

57

 

 

 

9.3

Exculpatory Provisions

57

 

 

 

9.4

Reliance by Administrative Agent

58

 

 

 

9.5

Delegation of Duties

58

 

 

 

9.6

Resignation of Administrative Agent

59

 

 

 

9.7

Non-Reliance on Administrative Agent and Other Lenders

59

 

 

 

9.8

Administrative Agent May File Proofs of Claim

60

 

 

 

9.9

Guaranty Matters

60

 

 

 

9.10

Other Agents; Arranger and Managers

60

 

 

 

SECTION 10.

MISCELLANEOUS

61

 

 

 

10.1

Amendments and Waivers

61

 

 

 

10.2

Notices

62

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.3

No Waiver; Cumulative Remedies

63

 

 

 

10.4

Survival of Representations and Warranties

63

 

 

 

10.5

Expenses; Indemnity; Waiver of Damages

64

 

 

 

10.6

Successors and Assigns; Participations and Assignments

65

 

 

 

10.7

Adjustments; Set-off

69

 

 

 

10.8

Counterparts

70

 

 

 

10.9

Severability

70

 

 

 

10.10

Integration

70

 

 

 

10.11

GOVERNING LAW

70

 

 

 

10.12

Submission To Jurisdiction; Waivers

70

 

 

 

10.13

Acknowledgements

71

 

 

 

10.14

WAIVERS OF JURY TRIAL

71

 

 

 

10.15

Confidentiality

72

 

 

 

10.16

Survival of Representations and Warranties

72

 

 

 

10.17

USA Patriot Act

73

 

 

 

10.18

Amendment and Restatement

73

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

ANNEX

Annex I

—

Pricing Grid

 

 

 

 

 

SCHEDULES

Schedule I

—

Lender Commitments

Schedule 4.1

—

Financial Condition

Schedule 4.2

—

Certain Changes

Schedule 4.9

—

Taxes

Schedule 4.13

—

Schedule of Subsidiaries and Other Ownership Interests

Schedule 6.8

—

Subsidiaries

Schedule 7.7

—

Transactions with Affiliates

Schedule 10.2

—

Addresses

 

 

 

 

 

EXHIBITS

Exhibit A

—

Form of Note

Exhibit B

—

Form of Borrower Certificate

Exhibit C

—

Form of Opinion of Borrower’s Counsel

Exhibit D

—

Form of Assignment and Assumption

Exhibit E

—

Form of Confidentiality Agreement

Exhibit F

—

Terms and Conditions of Subordinated Indebtedness

Exhibit G

—

Form of Compliance Certificate

Exhibit H

—

Form of Borrowing Notice

Exhibit I

—

Form of Conversion/Continuation Notice

Exhibit J

—

Form of Joinder Agreement

Exhibit K

—

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 12, 2011,
is among Affiliated Managers Group, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time parties to this Agreement as lenders (collectively, the “Lenders”), Bank of
America, N.A. (“Bank of America”), as Administrative Agent.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, various financial institutions and Bank of America, as
administrative agent, are parties to a Third Amended and Restated Credit
Agreement dated as of November 27, 2007 (the “Existing Credit Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement in its entirety pursuant to this Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.
DEFINITIONS AND INTERPRETATION; ALLOCATION OF LOANS

 

1.1           Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

 

“ABR” means for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“ABR Loan” means a Loan that bears interest at a rate based upon the ABR.

 

“Acquisition” means the acquisition by the Borrower, directly or indirectly, of
equity interests in an Investment Firm.

 

“Adjusted Consolidated EBITDA” means, for any Computation Period, Consolidated
EBITDA for such Computation Period adjusted by giving effect on a pro forma
basis to Acquisitions and dispositions completed during such Computation Period.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under this Agreement and the other Loan Documents, or any successor
administrative agent.

 

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Agent Parties” is defined in Section 10.2(d).

 

“Aggregate Commitments” means the aggregate Commitments of all Lenders. The
Aggregate Commitments are $750,000,000 as of the Closing Date.

 

“Agreement” means this Fourth Amended and Restated Credit Agreement.

 

“Applicable Margin” means with respect to Eurodollar Loans and ABR Loans, from
time to time, the rate per annum set forth under the headings “Applicable Margin
for Eurodollar Loans” and “Applicable Margin for ABR Loans,” respectively, on
Annex I based upon the Debt Rating.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, to the extent
not duplicative of services performed by external counsel, the reasonable and
documented allocated cost of internal legal services and all reasonable and
documented expenses and disbursements of internal counsel.

 

“Available Commitment” means as to any Lender at any time, an amount equal to
the excess, if any, of (a) the amount of such Lender’s Commitment over (b) the
aggregate principal amount of all outstanding Revolving Loans made by such
Lender plus, for all purposes other than Section 2.4(a), its Commitment
Percentage of all outstanding Swingline Loans.

 

2

--------------------------------------------------------------------------------


 

“Bank of America” is defined in the preamble and includes any successor thereto.

 

“Borrower” is defined in the preamble and includes any successor thereto.

 

“Borrower Materials” is defined in Section 6.2.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.2 or 2.8 as a date on which the Borrower requests the Lenders or the
Swingline Lender to make Loans hereunder.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to the determination of the Eurodollar Rate, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Securities” means the “Preferred Securities” issued in connection with
(and as defined in) the Capital Trust Indentures.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Capital Trust I” means AMG Capital Trust I, a special purpose Delaware
statutory trust established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally.

 

“Capital Trust I Indenture” means the Indenture dated as of April 3, 2006
between the Borrower and LaSalle Bank National Association, as Debenture
Trustee.

 

“Capital Trust II” means AMG Capital Trust II, a special purpose Delaware
statutory trust established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally.

 

“Capital Trust II Indenture” means the Indenture dated October 11, 2007 between
the Borrower and LaSalle Bank National Association, as Debenture Trustee.

 

“Capital Trust Indentures” means, collectively, the Capital Trust I Indenture
and the Capital Trust II Indenture and any indentures issued in exchange for any
of the foregoing or in addition to the foregoing so long as such indentures have
economic terms consistent with and substantially similar to, the terms contained
in the foregoing indentures.

 

“Capital Trusts” means, collectively, Capital Trust I, Capital Trust II and
other similar special purpose vehicles established by the Borrower, of which the
Borrower holds all of the common securities and other securities having the
power to vote generally, which special purpose vehicle issues Capital
Securities.

 

3

--------------------------------------------------------------------------------


 

“Cash Equivalent” means, at any time, (a) any evidence of indebtedness, maturing
not more than one year after such time, issued or guaranteed by the United
States or any agency thereof, (b) commercial paper, maturing not more than one
year from the date of issue, or corporate demand notes, in each case (unless
issued by a Lender or its holding company) rated at least A-1 or A-2 by S&P or
P-1 or P-2 by Moody’s (or carrying an equivalent rating by an
internationally-recognized rating agency), (c) any certificate of deposit (or
time deposits represented by such certificates of deposit) or banker’s
acceptance, maturing not more than one year after such time, or overnight
Federal Funds transactions or money market deposit accounts that are issued or
sold by, or maintained with, a commercial bank or financial institution
incorporated under the laws of the United States, any state thereof or the
District of Columbia which is rated at least A-1 or A-2 by S&P or P-l or P-2 by
Moody’s (or carrying an equivalent rating by an internationally-recognized
rating agency), (d) any repurchase agreement entered into with a commercial bank
or financial institution meeting the requirements of clause (c) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in any of clauses (a) through (c) and (ii) has a market value at the
time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such commercial bank or financial institution
thereunder, (e) securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
or financial institution meeting the requirements of clause (c), (f) any
short-term (or readily marketable or immediately redeemable) investment in a
structured investment vehicle, structured investment deposit or similar
instrument with a financial strength rating of A by S&P or Moody’s or (g) shares
of money market mutual or similar funds which invest primarily in assets
satisfying the requirements of clauses (a) through (f) of this definition.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Swingline Lender and the Lenders,
as collateral for Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect thereof (as the context may require),
cash or deposit account balances or, if Swingline Lender shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the Swingline Lender. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 30% or more of the Capital Stock of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

 

4

--------------------------------------------------------------------------------


 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Loans to the Borrower hereunder and to participate in Swingline Loans
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule I under the heading
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be increased or reduced from time to time in accordance with the provisions of
this Agreement.

 

“Commitment Fee Rate” means, from time to time, the rate per annum set forth
under the heading “Commitment Fee Rate” on Annex I based upon the Debt Rating.

 

“Commitment Percentage” means, as to any Lender at any time, the percentage
(expressed as a decimal, carried out to nine decimal places) which such Lender’s
Commitment then constitutes of the Aggregate Commitments (or, at any time after
the Commitments shall have expired or terminated, then the Commitment Percentage
of each Lender shall be determined based on the Commitment Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments).

 

“Commitment Period” means the period from the date hereof to the Termination
Date or such earlier date on which the Commitments shall terminate as provided
herein.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.

 

5

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means for any period the consolidated EBITDA of the
Borrower and its Subsidiaries for such period.

 

“Consolidated Interest Expense” means, for any period, the amount of interest
expense of the Borrower and, to the extent payable out of Free Cash Flow (and
not Operating Cash Flow) under the relevant Revenue Sharing Agreement, its
Subsidiaries payable in cash on a consolidated basis, net of the portion thereof
attributable to minority interests, for such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Debt Rating” means, as of any date of determination, the ratings by the Rating
Agencies of the Borrower’s non-credit-enhanced, senior unsecured long-term debt;
provided that (a)  (i) if the Borrower does not have any such rating issued by a
Rating Agency, the Debt Rating applicable to Pricing Level 5 in the pricing grid
attached as Annex 1 shall apply, (ii) if the Borrower shall have a rating for
such debt issued by only one Rating Agency, then the Debt Rating shall be the
rating issued by such Rating Agency, (iii) if the Borrower shall have ratings
for such debt issued by only two of the three Rating Agencies, then the Debt
Rating shall be determined by reference to each such rating in the manner set
forth in clause (b) below and (iv) if the Borrower shall have ratings for such
debt issued by each such Rating Agency, then the Debt Rating shall be determined
by reference to the highest two ratings issued by such Rating Agencies in the
manner set forth in clause (b) below, and (b) in the event that clauses
(a)(iii) and (a)(iv) above apply, the Debt Rating shall be the ratings issued by
the applicable Rating Agencies; provided that (i) if the respective ratings
issued by the applicable Rating Agencies differ by one Pricing Level in the
pricing grid attached as Annex 1, then the Debt Rating applicable to the Pricing
Level for the lower of such two ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5 being
the lowest) and (ii) if there is a split in the respective ratings issued by the
applicable Rating Agencies of more than one Pricing Level, then the Debt Rating
applicable to the Pricing Level that is one Level higher than the Pricing Level
of the lower rating shall apply. For the avoidance of doubt, the inclusion of
multiple Debt Ratings within Pricing Level 4 is intended as an exception to
clause (i) of the proviso in the preceding sentence, such that a split in Debt
Ratings among those that are specified in Pricing Level 4 shall still entitle
the Borrower to the pricing indicated in Pricing Level 4.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Rate” means (a) an interest rate equal to (i) the ABR plus (ii) the
Applicable Margin, if any, applicable to ABR Loans plus (iii) 2% per annum; and
(b) with respect to a

 

6

--------------------------------------------------------------------------------


 

Eurodollar Loan, the Default Rate shall be an interest rate equal to (i) the
Eurodollar Rate applicable to such Loan plus (ii) the Applicable Margin
applicable to Eurodollar Loans plus (iii) 2% per annum.

 

“Defaulting Lender” means, subject to Section 3.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Revolving Loans or
participations in respect of Swingline Loans, within three Business Days of the
date required to be funded by it hereunder, unless such obligation is the
subject of a good faith dispute, (b) has notified the Borrower, or the
Administrative Agent or any Lender in writing that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder, unless such obligations are the
subject of a good faith dispute, or under other agreements in which it commits
to extend credit, (c) has failed, within three Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm contracts or agreements made with such Lender.

 

“Dollars” and “$” mean lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“EBITDA” means, for any Person for any period, the sum (without duplication) of
the amount for such Person for such period of (a) its net income before taxes
(net of the portion thereof attributable to non-controlling interests, including
any non-controlling interests in any partnership) and (b) to the extent deducted
in determining its net income, (i) its interest expense (including capitalized
interest expense), (ii) its depreciation expense, (iii) its amortization
expense, (iv) its non-cash asset impairment expense, (v) its Non-Cash Based
Compensation Costs, and (vi) other non-cash gains or losses (provided that if
any such non-cash losses referred to in this clause (vi) of this clause
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from EBITDA to such extent).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b) (subject to such consents, if any, as may be
required under Section 10.6(b)(iii)).

 

7

--------------------------------------------------------------------------------


 

“Environmental Law” means any Federal, state, local or foreign statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or governmental restriction relating to pollution
or the protection of the environment or the release of any material into the
environment, including any of the foregoing related to hazardous substances or
wastes, air emissions or discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon 
the Borrower or any ERISA Affiliate.

 

“Eurodollar Base Rate” means:

 

(a)           with respect to a Eurodollar Loan, for any Interest Period, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such

 

8

--------------------------------------------------------------------------------


 

Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to an ABR Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the ABR Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based upon the
Eurodollar Rate.

 

“Eurodollar Rate” means, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurodollar Rate =

 

Eurodollar Base Rate

 

 

1.00 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any particular
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” means any of the events specified in Section 8.1.

 

“Excluded Taxes” is defined in Section 3.11(a).

 

“Existing Credit Agreement” is defined in the recitals to this Agreement.

 

“Existing Lender” means a “Lender” under and as defined in the Existing Credit
Agreement immediately prior to the Closing Date.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal

 

9

--------------------------------------------------------------------------------


 

Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means that certain fee letter, dated as of the Closing Date, by and
among Bank of America, the Arranger and the Borrower.

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“Financial Statements” is defined in Section 4.1.

 

“Fitch” means Fitch, Inc., doing business as Fitch Ratings.

 

“Foreign Subsidiary” means any Subsidiary (i) that is not organized under the
laws of the United States, any state thereof or the District of Columbia,
(ii) substantially all the assets of which are comprised (directly or
indirectly) of equity interests in Foreign Subsidiaries (within the meaning of
clause (i) above) if at least one or more such Foreign Subsidiaries is a
controlled foreign corporation within the meaning of Section 957 of the Code,
and (iii) any Subsidiary that is owned, directly or indirectly, by a Subsidiary
that is a controlled foreign corporation within the meaning of Section 957.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Free Cash Flow” means, without duplication, distributions due and payable to
the Borrower or its direct or indirect Subsidiaries (in the case of Subsidiaries
with third-party shareholders, giving effect to the allocable share of the
Borrower and its Wholly-Owned Subsidiaries) by and from an Investment Firm under
the Revenue Sharing Agreement applicable to such Investment Firm, including the
Borrower’s or such Subsidiary’s allocated share of “Free Cash Flow” or “Owners’
Allocation” as such terms are defined in certain Revenue Sharing Agreements.

 

“Fronting Exposure” means, at any time there is a Lender that is a Defaulting
Lender, with respect to the Swingline Lender, such Defaulting Lender’s
Commitment Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Funds” means the collective reference to all Investment Companies and other
investment accounts or funds (in whatever form and whether personal or
corporate) for which any Subsidiary or Investment Firm provides advisory,
management or administrative services.

 

10

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in any such
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Increase Effective Date” is defined in Section 2.3(c).

 

“Increasing Lender” is defined in Section 2.3(b).

 

“Indebtedness” means, as to any Person at any date and without duplication, all
of the following, whether or not (except as provided in clause (e) below)
included as Indebtedness or liabilities in accordance with GAAP: (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices),

 

11

--------------------------------------------------------------------------------


 

(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument, (c) all obligations of such Person under
Financing Leases, (d) all obligations of such Person, contingent or otherwise,
as an account party or applicant under or in respect of acceptances, letters of
credit, bank guarantees, surety bonds or similar facilities issued or created
for the account of such Person, (e) all obligations of such Person under
noncompetition agreements reflected as liabilities on a balance sheet of such
Person in accordance with GAAP, (f) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (g) all net obligations of such
Person under interest rate, commodity, foreign currency and financial markets
swaps, options, futures and other hedging obligations (valued, at such date, in
accordance with the Borrower’s customary practices, as approved by its
independent certified public accountants), (h) all Guarantee Obligations of such
Person in respect of any Indebtedness (as defined above) of any other Person,
and (i) all Indebtedness (as defined above) of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.  For purposes
of the foregoing definition (including for purposes of Section 7.2 and
Section 7.3(i)), with regard to a Subsidiary, the term “Indebtedness” shall
include only a percentage of its Indebtedness equal to the percentage of the
Borrower’s direct and indirect ownership interest in such Subsidiary.  For the
avoidance of doubt, the term “Indebtedness” shall not include (i) Synthetic
Lease Obligations, (ii) any Guarantee Obligations in respect of Synthetic Lease
Obligations or (iii) any liabilities secured by any Lien in connection with
Synthetic Lease Obligations.

 

The term “Indebtedness” shall not include contingent obligations to make
payments under affiliate equity interest purchases, put or call rights, or
operating agreements entered into in the ordinary course of business, consistent
with past practices of the Borrower and its Subsidiaries, unless (A) such
payment has become due and payable and (B) either (x) such payment is secured by
any Lien or (y) such payment is to be made by a Subsidiary that is not a Loan
Party.

 

“Indemnitee” is defined in Section 10.5(b).

 

“Interest Payment Date” means (a) as to any ABR Loan, the last Business Day of
each March, June, September and December, (b) as to any Eurodollar Loan, (i) the
last day of each Interest Period therefor, (ii) if any Interest Period is longer
than three months, each three-month anniversary of the first day of such
Interest Period and (iii) the date of any prepayment thereof.

 

“Interest Period” means, with respect to any Eurodollar Loan:

 

(i)            initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one or
two weeks or one, two, three or six months thereafter (or such other period as
is requested by the Borrower and consented to by all Lenders and the
Administrative Agent), as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and

 

(ii)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one or
two weeks or one, two, three or six

 

12

--------------------------------------------------------------------------------


 

months thereafter (or such other period as is requested by the Borrower that is
twelve months or less and consented to by all Lenders and the Administrative
Agent), as selected by the Borrower by irrevocable notice to the Administrative
Agent not less than three Business Days prior to the last day of the then
current Interest Period with respect thereto;

 

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

 

(1)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(2)           the Borrower may not select any Interest Period that would extend
beyond the scheduled Termination Date; and

 

(3)           unless otherwise agreed by the Borrower, all Lenders and the
Administrative Agent, any Interest Period (other than a one or two week Interest
Period) that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the
appropriate subsequent calendar month.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940.

 

“Investment Company” means an “investment company” as such term is defined in
the Investment Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“Investment Firm” means any Subsidiary or other Person engaged, directly or
indirectly, primarily in the business (the “Investment Management Business”) of
providing investment advisory, management, distribution or administrative
services to Funds (or investment accounts or funds which will be included as
Funds after the Borrower acquires a direct or indirect interest in such other
Person) and in which the Borrower, directly or indirectly, has purchased or
otherwise acquired, or has entered into an agreement to purchase or otherwise
acquire, Capital Stock or other interests entitling the Borrower, directly or
indirectly, to a share of five percent (5.00%) or more of the revenues, earnings
or value thereof.

 

“Investment Management Business” is defined in the definition of “Investment
Firm.”

 

“Joinder Agreement” is defined in Section 2.3(b).

 

“Junior Subordinated Debentures” means (a) the 5.10% Junior Subordinated
Convertible Debentures due April 15, 2036 issued by the Borrower to the Capital
Trust I and (b) the 5.15% Junior Subordinated Convertible Debentures due
October 15, 2037 issued by the Borrower to the Capital Trust II in each case in
exchange for the proceeds of the issuance of the Capital Securities and certain
related common trust securities and (c) any debentures issued in exchange for
any of the foregoing or in addition to the foregoing so long as such debentures
have

 

13

--------------------------------------------------------------------------------


 

economic terms consistent with and substantially similar to, the terms contained
in the foregoing debentures.

 

“Lenders” is defined in the preamble (and such term includes the Swingline
Lender).

 

“Leverage Ratio” means, as of any date, the ratio of (a) the remainder of Total
Indebtedness minus all (but not more than $50,000,000) cash and Cash Equivalents
of the Loan Parties, in each case as of such date, to (b) Adjusted Consolidated
EBITDA for the Computation Period ending on (or, if such date is not the last
day of a Computation Period, most recently prior to) such date.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease or synthetic lease
having substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, any Notes, Fee Letter, the Subsidiary
Guaranty and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 3.15 of this Agreement.

 

“Loan Parties” means the Borrower and each Subsidiary Guarantor.

 

“Loans” means as applicable, and as the context may require, either (a) a
Revolving Loan or a Swingline Loan or (b) collectively, the Revolving Loans and
the Swingline Loans.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower to perform
its obligations under any Loan Document to which it is a party or (c) the
validity or enforceability against any Loan Party of any Loan Document to which
it is a party or the rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Cash Based Compensation Costs” means for any period, the amount of non-cash
expense or costs computed under FAS 123R and related interpretations, which
relate to the issuance of interests in the Borrower, any Subsidiary or any
Investment Firm.

 

14

--------------------------------------------------------------------------------


 

“Non-Excluded Taxes” is defined in Section 3.11(a).

 

“Note” is defined in Section 2.6(e).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or any other document made, delivered or
given in connection therewith, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“Operating Cash Flow” means either “Operating Cash Flow” or “Operating
Allocation” as defined in the relevant Revenue Sharing Agreement; provided that
if such term is not defined in any Revenue Sharing Agreement, Operating Cash
Flow shall mean all revenues other than Free Cash Flow (as defined in this
Agreement) for the applicable Investment Firm.

 

“Participant Register” is defined in Section 10.6(d).

 

“Participants” is defined in Section 10.6(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” is defined in Section 6.2.

 

15

--------------------------------------------------------------------------------


 

“Public Lender” is defined in Section 6.2.

 

“Rating Agencies” means S&P, Moody’s and Fitch.

 

“Refunded Swingline Loans” is defined in Section 2.8(b).

 

“Refunding Date” is defined in Section 2.8(c).

 

“Register” is defined in Section 10.6(c).

 

“Regulation U” means Regulation U of the FRB.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders with Commitment Percentages
aggregating more than 50%, disregarding the Commitment Percentage of any
Defaulting Lender.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means each of the chief executive officer, the president,
any executive vice president, any senior vice president or any vice president of
the Borrower or, with respect to financial matters, the senior financial
officer, any senior vice president or treasurer of the Borrower, in each case
acting singly.

 

“Revenue Sharing Agreement” means each agreement entered into by the Borrower or
a Subsidiary with an Investment Firm pursuant to which a specified percentage of
the revenue or profits of such Investment Firm is distributed among such
Investment Firm’s partners, shareholders or members, pro rata in accordance with
such partners’, shareholders’ or members’ ownership percentages in such
Investment Firm (such percentage being referred to in certain Revenue Sharing
Agreements as “Free Cash Flow” or “Owners’ Allocation”), or any other agreement
providing for the distribution of income, revenue, profits or assets of an
Investment Firm.

 

“Revolving Loans” is defined in Section 2.1(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Shareholder Asset Sale” means any transfer or issuance of the Capital Stock of
any Investment Firm or any Subsidiary to (x) one or more partners, officers,
directors, shareholders,

 

16

--------------------------------------------------------------------------------


 

employees or members (or any entity owned or controlled by one or more of such
Persons) of an Investment Firm which is a Subsidiary or in which the Borrower or
a Subsidiary has an ownership interest or (y) any Person that shall become a
partner, officer, director, shareholder, employee or member (or any entity owned
or controlled by one or more of such Persons) of any such  Investment Firm or
Subsidiary upon the consummation of such transfer; provided that (a) any such
transfer is entered into in the ordinary course of business pursuant to the
buy/sell arrangements of affiliate equity interests entered into in the ordinary
course of business, consistent with past practices of the Borrower and the other
Loan Parties and (b) with respect to any transfer of Capital Stock of a
Subsidiary, (i) if prior to such event the Borrower owned in excess of a 50% of
the Capital Stock of such Subsidiary, then after such event the Borrower shall
continue to own in excess of a 50% ownership interest in such Subsidiary, or
(ii) if prior to such event the Borrower (whether directly or through a
wholly-owned Subsidiary) was the managing member or general partner (or a Person
with similar rights and obligations) of such Subsidiary, the Borrower (whether
directly or through a wholly-owned Subsidiary) shall continue to be the managing
member or general partner (or a Person with similar rights and obligations) of
such Subsidiary.

 

“Securities Acts” means the Securities Act of 1933 and the Securities Exchange
Act of 1934.

 

“Subordinated Payment Obligation” means any unsecured note evidencing
Indebtedness or other obligations issued to a seller in connection with an
Acquisition of an Investment Firm or in connection with an increase of the
Borrower’s direct or indirect ownership interest in an Investment Firm, in each
case as permitted hereunder, (i) for which the Borrower and/or any other Loan
Party is directly, primarily or contingently liable, (ii) the payment of the
principal of and interest on which and other obligations of the Borrower or such
other Loan Party in respect of which are subordinated to the prior payment in
full of the principal of and interest (including post-petition interest whether
or not allowed as a claim in any proceeding) on the Loans and all other
obligations and liabilities of the Borrower or such other Loan Party to the
Administrative Agent and the Lenders hereunder, and (iii) which has (or is
subject to) terms and conditions that are generally consistent with the terms
and conditions of subordination set forth in Exhibit F (with any variation to
such terms and conditions that is adverse to the Lenders being subject to
approval by the Administrative Agent) or otherwise satisfactory in form and
substance to the Required Lenders.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that in no event shall a Fund constitute a
“Subsidiary”.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

 

17

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a party to a
Subsidiary Guaranty made in favor of the Administrative Agent, for the benefit
of the Administrative Agent and the Lenders.

 

“Subsidiary Guaranty” means a guaranty substantially in the form of Exhibit K.

 

“Supermajority Lenders” means at any time, Lenders with Commitment Percentages
aggregating at least 66-2/3%, disregarding the Commitment Percentage of any
Defaulting Lender.

 

“Swingline Amount” means the lesser of $15,000,000 and the aggregate amount of
the Commitments.

 

“Swingline Lender” means Bank of America in its capacity as the lender of the
Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loans” is defined in Section 2.7(a).

 

“Swingline Participation Amount” is defined in Section 2.8(c).

 

“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

 

“Taxes” is defined in Section 3.11(a).

 

“Termination Date” means January 12, 2015, or any earlier date when the
Aggregate Commitments terminate.

 

“Total Indebtedness” means, at any time, the sum of the aggregate principal
amount (including capitalized interest) of all Indebtedness of the Borrower and
its Subsidiaries (including the Loans, purchase money obligations, amounts
payable under noncompetition agreements and the pro-rata share (based on revenue
and/or profit sharing percentage) of the funded Indebtedness of any entity in
which the Borrower or any Subsidiary has a minority interest if the income from
such entity is included in “Income from equity method investments” in the
Borrower’s consolidated financial statements; provided that Total Indebtedness
shall not include (i) Subordinated Payment Obligations, (ii) Indebtedness of the
Borrower owing to any Subsidiary (other than the Junior Subordinated
Debentures), (iii) Indebtedness of any Subsidiary owing to the Borrower or any
other Loan Party, (iv) net obligations under interest rate, commodity, foreign
currency or financial market swaps, options, futures and other hedging
obligations and (v) 80% of the Junior Subordinated Debentures.

 

“Tranche” means the collective reference to Eurodollar Loans having Interest
Periods that began or will begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

 

18

--------------------------------------------------------------------------------


 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary all of the
Capital Stock of which is owned, directly or indirectly, by the Borrower.

 

1.2           Other Definitional and Interpretive Provisions.  (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in any Notes or any certificate or other document
made or delivered pursuant hereto.

 

(b)           When used with reference to a period of time, the word “from”
means “from and including” and the word “to” means “to but excluding”.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document; (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions and
rules consolidating, amending, replacing, supplementing or interpreting such
statute or regulation; and (iii) references to “fiscal year” and “fiscal
quarter” mean the relevant fiscal period of the Borrower.

 

(e)           Section, subsection, clause, Annex, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(f)            The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

1.3           Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at December 31, 2009 and the
related audited consolidated statements of income and of cash flows for the
fiscal year ended on such date, audited by PricewaterhouseCoopers LLP, except as
otherwise specifically prescribed herein.

 

(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or other requirement set forth in any Loan Document, and
either the Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or other requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in

 

19

--------------------------------------------------------------------------------


 

accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.4           Allocation of Revolving Loans and Revolving Credit Commitments;
Effect of Restatement.

 

(a)           The Borrower and each Lender agree that, effective as of the
Closing Date, this Agreement amends and restates in its entirety the Existing
Credit Agreement.  At the Closing Date, the Commitments shall be allocated in
accordance with the terms hereof and each Lender shall have a direct or
participation share equal to its Commitment Percentage of all outstanding
Revolving Loans.

 

(b)           To facilitate allocation described in clause (a), on the Closing
Date, (i) all revolving loans under the Existing Credit Agreement shall be
deemed to be Revolving Loans hereunder, (ii) each Lender that is a party to the
Existing Credit Agreement shall transfer to the Administrative Agent an amount
equal to the excess, if any, of such Lender’s Commitment Percentage of all
outstanding Revolving Loans hereunder (including any Revolving Loans requested
by the Borrower on the Closing Date) over the amount of all of such Lender’s
revolving loans under the Existing Credit Agreement, (iii) each Lender that is
not a party to the Existing Credit Agreement shall transfer to the
Administrative Agent an amount equal to such Lender’s Commitment Percentage of
all outstanding Revolving Loans hereunder (including any Revolving Loans
requested by the Borrower on the Closing Date), (iv) the Administrative Agent
shall apply the funds received from the Lenders pursuant to clauses (ii) and
(iii), first, on behalf of the Lenders (pro rata according to the amount of the
revolving loans each is required to purchase to achieve the allocation described
in clause (a), to purchase from each Existing Lender that is not a party hereto
the revolving loans of such Existing Lender under the Existing Credit Agreement
(and, if applicable to purchase from any Existing Lender that is a party hereto
but that has loans under the Existing Credit Agreement in excess of such
Lender’s Commitment Percentage of all then-outstanding Revolving Loans hereunder
(including any Revolving Loans requested by the Borrower on the Closing Date), a
portion of such revolving loans equal to such excess), second, to pay to each
Existing Lender all interest, fees and other amounts (including amounts payable
pursuant to Section 3.12 of the Existing Credit Agreement, assuming for such
purpose that the loans under the Existing Credit Agreement were prepaid rather
than reallocated at the Closing Date) owed to such Existing Lender under the
Existing Credit Agreement (whether or not otherwise then due) and, third, as the
Borrower shall direct, and (v) the Borrower shall select new Interest Periods to
apply to all Revolving Loans hereunder (or, to the extent the Borrower fails to
do so, such Revolving Loans shall be, continue as or become ABR Loans).

 

(c)           The Borrower and the Lenders agree that (i) each of the
transactions contemplated in clause (b) above shall be deemed to occur
concurrently on the Closing Date, such that immediately prior to giving effect
to this Agreement the Lenders shall constitute, after giving effect to the
purchase of loans and reallocation of loans as set

 

20

--------------------------------------------------------------------------------


 

forth in clause (b), all the “Lenders” under and as defined in the Existing
Credit Agreement) and (ii) concurrently with the effectiveness hereof, the
Existing Credit Agreement shall be amended and restated hereby and shall
thereafter be of no further force or effect (except for provisions thereof that
by their terms survive termination thereof).

 

SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS; SWINGLINE LOANS

 

2.1           Revolving Loans.

 

(a)           Subject to the terms and conditions hereof, each Lender severally
agrees to make revolving credit loans (“Revolving Loans”) (provided that any
repricing or conversion of an outstanding Revolving Loan shall not be considered
a making of a Revolving Loan) to the Borrower from time to time during the
Commitment Period in an aggregate principal amount at any one time outstanding
not to exceed the amount of such Lender’s Commitment; provided that no Lender
shall be obligated to make a Revolving Loan if, after giving effect to the
making of such Revolving Loan, such Lender’s Available Commitment would be less
than zero.  During the Commitment Period the Borrower may use the Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof.

 

(b)           The Revolving Loans may from time to time be (i) Eurodollar Loans,
(ii) ABR Loans or (iii) a combination thereof, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 3.3.

 

2.2           Procedure for Borrowing Revolving Loans.  The Borrower may borrow
Revolving Loans during the Commitment Period on any Business Day; provided that
the Borrower shall give the Administrative Agent irrevocable written notice, in
substantially the form of Exhibit H (or any other form reasonably acceptable to
the Administrative Agent), which may be given by telephone (promptly confirmed
in writing), facsimile or electronic mail. Each such notice must be received by
the Administrative Agent prior to 11:00 a.m., New York City time, (a) three
Business Days prior to the requested Borrowing Date, if all or any part of the
requested Revolving Loans are to be initially Eurodollar Loans or (b) on the
requested Borrowing Date, if all of the requested Revolving Loans are to be
initially ABR Loans, in each case specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date, (iii) whether the borrowing is to be of
Eurodollar Loans, ABR Loans or a combination thereof and (iv) if the borrowing
is to be entirely or partly of Eurodollar Loans, the respective amounts of each
such Type of Revolving Loan and the respective lengths of the initial Interest
Periods for such Eurodollar Loans.  Each borrowing of ABR Loans (other than
Swingline Loans pursuant to Section 2.8) shall be in an amount equal to
$1,000,000 or a higher integral multiple of $100,000, and each borrowing of
Eurodollar Loans shall be in an amount equal to $5,000,000 or a higher integral
multiple of $1,000,000.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make the amount of its Commitment Percentage of each borrowing available to
the Administrative Agent for the account of the Borrower at the Administrative
Agent’s Office prior to 1:00 p.m., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately

 

21

--------------------------------------------------------------------------------


 

available to the Administrative Agent.  Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.  The failure of any Lender to make a
Revolving Loan to be made by it as part of any borrowing shall not relieve any
other Lender of its obligation to make available its share of such borrowing.

 

2.3           Increase of Commitments.  (a)  From and after the Closing Date,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments; provided that (x) the aggregate amount of all increases
in the Aggregate Commitments pursuant to this Section 2.3(a) shall not exceed
$150,000,000 and (y) the Aggregate Commitments after giving effect to any such
increase shall not exceed $900,000,000.

 

(b)           Each increase in the Aggregate Commitments pursuant to
Section 2.3(a) may be provided by the Lenders or Eligible Assignees designated
by the Borrower that are willing to provide such increase (an “Increasing
Lender”) and to become Lenders pursuant to a joinder agreement substantially in
form of Exhibit J (a “Joinder Agreement”), pursuant to which such Increasing
Lender shall become a party to this Agreement; provided that any such increases
shall be in a minimum amount of $10,000,000 or a higher integral multiple of
$1,000,000.  Nothing contained herein shall constitute, or otherwise be deemed
to be, a commitment on the part of any Lender to increase its Commitment
hereunder.

 

(c)           If the Aggregate Commitments are increased in accordance with this
Section 2.3, the Administrative Agent and the Borrower shall determine (i) the
effective date (the “Increase Effective Date”), and (ii) the final allocation of
such increase and Schedule I attached hereto shall be automatically updated to
reflect the same.  The Administrative Agent shall promptly notify the Lenders of
the final allocation of such increase and the Increase Effective Date.

 

(d)           As a condition precedent to such increase, (i) no Default or Event
of Default shall exist, (ii) the Borrower shall (1) deliver to the
Administrative Agent (A) a Joinder Agreement executed by the Borrower and the
applicable Lender(s), and (B) a certificate dated as of the Increase Effective
Date (in sufficient copies for each Lender) signed by a Responsible Officer
(x) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (y) certifying that, before and after giving
effect to such increase no Default exists and (iii) pursuant to the terms of the
Fee Letter, pay any fees to the applicable Persons.  On the applicable Increase
Effective Date, the Commitment of each Increasing Lender shall be increased by
the amount offered by (or, if applicable, allocated to) such Increasing Lender
and the Aggregate Commitments shall be increased (and the Commitment Percentages
adjusted) accordingly.

 

(e)           Any increase in the Aggregate Commitments shall be made on the
same terms (including, without limitation, interest terms, payment terms and
maturity terms), and shall be subject to the same conditions as existing
Commitments (it being understood that customary arrangement or commitment fees
payable to the Arranger or one or more Increasing Lenders, as the case may be,
may be different from those paid with respect to the Commitment of the Lenders
on or prior to the Closing Date or with respect to any other Increasing Lender
in

 

22

--------------------------------------------------------------------------------


 

connection with any other increase in the Aggregate Commitments pursuant to this
Section 2.3).  This Section 2.3 shall supersede any provisions in Section 3.8 or
10.1 to the contrary.

 

(f)            The parties hereto agree that, notwithstanding any other
provision of this Agreement, the Administrative Agent, the Borrower, each
Increasing Lender and each other Lender, as applicable, may make arrangements
reasonably satisfactory to such parties to cause an Increasing Lender to
temporarily hold risk participations in the Revolving Loans of the other Lenders
(rather than fund its Commitment Percentage of all outstanding Revolving Loans
concurrently with the applicable increase) with a view toward minimizing
breakage costs and transfers of funds in connection with any increase in the
Aggregate Commitments. The Borrower acknowledges that if (despite any
arrangements established pursuant to the foregoing sentence), as a result of a
non-pro-rata increase in the Aggregate Commitments, any Eurodollar Loans must be
prepaid or converted (in whole or in part) on a day other than the last day of
an Interest Period therefor, then such prepayment or conversion shall be subject
to the provisions of Section 3.12.

 

2.4           Fees.

 

(a)           Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from the
first day of the Commitment Period to the Termination Date, computed at the
Commitment Fee Rate on the actual amount of the Available Commitment of such
Lender (subject to adjustment as provided in Section 3.16) for each day during
the period for which payment is made, payable quarterly in arrears on the last
day of each March, June, September and December and on the Termination Date.

 

(b)           Other Fees.  (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.5           Termination or Reduction of Commitments.  The Borrower shall have
the right, upon not less than five Business Days’ notice to the Administrative
Agent, to terminate the Aggregate Commitments or, from time to time, to reduce
the Aggregate Commitments to an amount that is not less than the aggregate
principal amount of all outstanding Revolving Loans and Swingline Loans.  Any
such reduction shall be in an amount equal to $5,000,000 or a whole multiple
thereof and shall reduce permanently the Aggregate Commitments then in effect;
provided that no such reduction of Commitments shall reduce the Swingline Amount
unless (i) otherwise specified by the Borrower or (ii) the Aggregate Commitments
are reduced to an amount less than the Swingline Amount, in which case the
Swingline Amount shall be reduced to an amount equal to the Aggregate
Commitments (after giving effect to such reduction). Upon receipt of any such
notice, the Administrative Agent shall promptly notify each Lender thereof.  Any
reduction of the Aggregate Commitments shall be applied ratably to the
Commitment of

 

23

--------------------------------------------------------------------------------


 

each Lender according to its Commitment Percentage.  All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

2.6           Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender on the Termination Date (or such earlier date
on which the Loans become due and payable pursuant to Section 8.1).

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)           The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount and Type of each Loan made hereunder and each Interest
Period for each Eurodollar Loan, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

 

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.6(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.

 

(e)           The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will sign and deliver to such Lender a
promissory note of the Borrower evidencing the Loans of such Lender,
substantially in the form of Exhibit A with appropriate insertions as to date
and principal amount (a “Note”).

 

2.7           Swingline Loans.

 

(a)           Subject to the terms and conditions hereof, the Swingline Lender
may (in its sole and absolute discretion), in reliance upon the agreements of
the other Lenders set forth in Section 2.8, make swingline loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline Amount
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Commitments would be less than
zero.  During the Commitment Period, the Borrower may borrow, repay, and
reborrow Swingline Loans, subject to the agreement of the Swingline Lender and
in accordance with the terms and conditions hereof.  Notwithstanding anything to
the contrary herein, all Swingline Loans shall be ABR Loans.

 

24

--------------------------------------------------------------------------------


 

(b)           The Borrower shall repay all outstanding Swingline Loans on the
Termination Date.

 

2.8           Procedure for Swingline Borrowing and Prepayment; Refunding of
Swingline Loans.

 

(a)           Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender and the Administrative Agent
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender and the Administrative Agent not
later than 1:00 p.m., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Commitment Period).  Each Swingline
Loan shall be in an amount equal to $500,000 or a higher integral multiple of
$50,000.  Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 1:15 p.m., New York City time, on the proposed Borrowing Date
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in Section 2.7(a)(ii) or (B) that one or more of
the applicable conditions specified in Section 5.2 is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender may (in its
sole and absolute discretion), not later than 3:00 p.m., New York City time, on
the proposed Borrowing Date, make available to the Administrative Agent at the
Administrative Agent’s Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender.  The
Administrative Agent shall make the proceeds of any such Swingline Loan
available to the Borrower by depositing such proceeds in the account of the
Borrower with the Administrative Agent on such Borrowing Date in immediately
available funds.

 

(b)           The Swingline Lender may, at any time and from time to time in its
sole and absolute discretion, on behalf of the Borrower (which hereby
irrevocably authorizes the Swingline Lender to act on its behalf), request each
Lender to make, and each Lender hereby agrees to make, a Revolving Loan (which
shall be an ABR Loan), in an amount equal to such Lender’s Commitment Percentage
of the aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender.  Such
request shall be made in writing and in accordance with the requirements of
Section 2.2, without regard to the minimum and multiples specified therein for
the principal amount of Revolving Loans.  Each Lender shall make the amount of
such Revolving Loan available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the Swingline Loans) for the account of the Swingline
Lender at the Administrative Agent’s Office not later than 1:00 p.m. New York
City time, on the Borrowing Date specified by the Swingline Lender.  The
proceeds of such Revolving Loans (and any Cash Collateral so applied) shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans.  The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Loans.

 

25

--------------------------------------------------------------------------------


 

(c)           If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.8(b), one of the events described in
Section 8.1(f) shall have occurred and be continuing with respect to the
Borrower or if for any other reason, as determined by the Administrative Agent
in its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.8(b), each Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.8(b) (the “Refunding
Date”), purchase for cash an undivided participating interest in the then
outstanding Swingline Loans by paying to the Swingline Lender an amount (the
“Swingline Participation Amount”) equal to (i) such Lender’s Commitment
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans then outstanding that were to have been repaid with such Revolving Loans,
as may be adjusted pursuant to Section 3.16.

 

(d)           Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
share of the aggregate funded Swingline Participation Amounts of all Lenders) if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Lender will return to
the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

 

(e)           Each Lender’s obligation to make the Revolving Loans referred to
in Section 2.8(b) and to purchase participating interests pursuant to
Section 2.8(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever; (ii) the
existence of a Default or the failure to satisfy any of the other conditions
specified in Section 5.2; (iii) any adverse change in the condition (financial
or otherwise) of the Borrower; (iv) any breach of this Agreement or any other
Loan Document by any Loan Party or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

2.9           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Swingline Loans and to make
payments pursuant to Section 10.5(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.5(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.5(c).

 

26

--------------------------------------------------------------------------------


 

SECTION 3.
GENERAL PROVISIONS APPLICABLE TO THE LOANS

 

3.1           Optional Prepayments.

 

(a)           Revolving Loans. The Borrower may at any time and from time to
time prepay the Revolving Loans, in whole or in part, without premium or
penalty, upon irrevocable notice to the Administrative Agent, at least three
Business Days’ prior to the date of prepayment if all or any part of the
Revolving Loans to be prepaid are Eurodollar Loans, and at least one Business
Day prior to the date of prepayment if all of the Loans to be prepaid are ABR
Loans, specifying the date and amount of prepayment and whether the prepayment
is of Eurodollar Loans, ABR Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each.  Upon receipt of any such
notice, the Administrative Agent shall promptly notify each Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with any amounts payable
pursuant to Section 3.12.  Partial prepayments of ABR Loans (other than
Swingline Loans) shall be in an aggregate principal amount of $1,000,000 or a
higher integral multiple of $100,000, and partial prepayments of Eurodollar
Loans shall be in an aggregate principal amount of $5,000,000 or a higher
integral multiple of $1,000,000.

 

(b)           Swingline Loans. The Borrower may from time to time prepay
Swingline Loans, in whole or in part, without premium or penalty, upon
irrevocable notice to the Administrative Agent and the Swingline Lender not
later than 1:15 p.m., New York City time on the date of prepayment, specifying
the date and amount of prepayment.  Partial prepayments of Swingline Loans shall
be in an aggregate principal amount of $500,000 or a higher integral multiple of
$50,000, and after giving effect to any such prepayment the aggregate principal
amount of all Swingline Loans shall not be less than $500,000.

 

3.2           Mandatory Prepayments.  If at any time the aggregate principal
amount of the Revolving Loans and the Swingline Loans exceed the Aggregate
Commitments, the Borrower shall immediately prepay Loans in the amount of such
excess.  All prepayments of Loans pursuant to this Section 3.2 shall be made
without premium or penalty (but shall be subject to Section 3.12) and shall be
accompanied by accrued and unpaid interest on the principal amount being
prepaid.  All such prepayments shall be applied as directed in writing by the
Borrower or, in the absence of such direction, first, to prepay Swingline Loans
until the Swingline Loans are paid in full, second, to prepay Revolving Loans
that are ABR Loans until such Revolving Loans are paid in full and, third, to
prepay Revolving Loans that are Eurodollar Loans until such Loans are paid in
full.

 

3.3           Conversion and Continuation Options.  (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable written
notice, substantially in the form of Exhibit I, of such election; provided that
any such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto.  The Borrower may elect from time to time
to convert ABR Loans (other than ABR Loans which are Swingline Loans) to
Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable written notice, substantially in the form of Exhibit I,
of such election.  Any such notice of conversion to

 

27

--------------------------------------------------------------------------------


 

Eurodollar Loans shall specify the length of the initial Interest Period or
Interest Periods therefor.  Upon receipt of any such notice, the Administrative
Agent shall promptly notify each Lender thereof.  All or any part of outstanding
Eurodollar Loans and ABR Loans may be converted as provided herein; provided
that (x) no Loan may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Required Lenders have determined that such a conversion is not appropriate and
(y) no Swingline Loan may be converted to a Eurodollar Loan.

 

(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
written notice, substantially in the form of Exhibit I, to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loan; provided that no Eurodollar Loan may be continued as
such when any Event of Default has occurred and is continuing and the 
Administrative Agent has notified the Borrower that the Required Lenders have
determined that such a continuation is not appropriate; and provided, further,
that (i) if the Borrower fails to give such notice or if such continuation is
not permitted, then such Eurodollar Loan shall be automatically converted to an
ABR Loan on the last day of such then expiring Interest Period and (ii) if the
Borrower gives a notice of continuation but fails to specify the applicable
Interest Period, then the Borrower shall be deemed to have requested a one-month
Interest Period.

 

3.4           Minimum Amounts and Maximum Number of Tranches.  All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Loans comprising each Eurodollar Tranche shall be equal to $5,000,000 or
a higher integral multiple of $1,000,000.  In no event shall there be more than
10 Tranches of Eurodollar Loans outstanding at any time.

 

3.5           Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such Interest Period
plus the Applicable Margin.

 

(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin; provided that so long as the Lenders have not
been required to purchase participations in Swingline Loans pursuant to
Section 2.8(c), Swingline Loans shall bear interest at a rate per annum equal to
the ABR plus the Applicable Margin minus the Commitment Fee Rate.

 

(c)           If any amount payable by the Borrower under any Loan Document is
not paid when due (after any applicable grace period), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws.  Furthermore,
upon the request of the Required Lenders, at any time an Event of Default
exists, the Borrower shall pay interest on the Loans at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable laws.

 

28

--------------------------------------------------------------------------------


 

(d)           Interest shall be payable in arrears on each Interest Payment Date
and on the Termination Date; provided that interest accruing pursuant to
Section 3.5(c) shall be payable from time to time on demand.

 

3.6           Computation of Interest and Fees.  (a)  Interest based on the ABR
(including the ABR determined by reference to the Eurodollar Rate) shall be
calculated on the basis of a year of 365 (or, if applicable, 366) days and for
the actual number of days elapsed.  All other interest and all fees shall be
calculated on the basis of a year of 360 days and for the actual number of days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each determination of a Eurodollar Rate.  Any change
in the interest rate on a Loan resulting from a change in the ABR or the
Eurodollar Reserve Percentage shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change in the ABR or the Eurodollar
Reserve Percentage.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to
Section 3.5(a).

 

3.7           Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:

 

(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)           the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by the Required Lenders) of making or
maintaining their affected Loans during such Interest Period,

 

then the Administrative Agent shall give telecopy or telephonic notice thereof,
to the Borrower and the Lenders as soon as practicable thereafter.  If such
notice is given, (i) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (ii) any ABR Loans that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans, (iii) any outstanding Eurodollar Loans
that were to be continued on the first day of such Interest Period shall be
converted to ABR Loans and (iv) in the event of a determination described in
this Section with respect to the Eurodollar Rate component of the ABR, the
utilization of the Eurodollar Rate component in determining the ABR shall be
suspended.  Until such notice has been withdrawn by the Administrative Agent
(x) no further Eurodollar Loans shall be made or continued as such, nor shall
the Borrower have the right to convert ABR Loans to Eurodollar Loans, and (y) to
the extent applicable, the ABR shall

 

29

--------------------------------------------------------------------------------


 

be determined by the Administrative Agent without reference to the Eurodollar
Rate component of the ABR.

 

3.8           Pro Rata Treatment and Payments.  (a)  Except as provided in
Sections 2.3(g) and 3.8(c), each borrowing by the Borrower from the Lenders
hereunder (other than borrowings of Swingline Loans), each payment by the
Borrower on account of any commitment fee hereunder and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.  Subject to Sections 2.3(g) and 3.8(c),
each payment (including each prepayment) by the Borrower on account of principal
of and interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Lenders; provided that payments in respect of Swingline Loans that have not been
refunded with Revolving Loans pursuant to Section 2.8(b) shall be for the
account of the Swingline Lender only (subject to the Swingline Lender’s
obligation to share with any participants in the Swingline Loans).  All payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, interest, fees or otherwise, shall be made without set off or
counterclaim and shall be made prior to 12:00 noon, New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders at
the Administrative Agent’s Office, in Dollars and in immediately available funds
(and funds received after that time shall be deemed to have been received on the
next succeeding Business Day). The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt (and if such payment is received
prior to 12:00 noon, on the same day) in like funds as received. If any payment
hereunder becomes due and payable on a day other than a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day,
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension and such extension of time shall
in such case be included in the computation of payment of interest or fees, as
the case may be.

 

(b)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its portion of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, for the period from such Borrowing Date until such Lender
makes such amount available to the Administrative Agent in immediately available
funds, at a rate equal to the greater of (i) the daily average Federal Funds
Rate and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amount owing
under this subsection shall be conclusive in the absence of manifest error.  If
such Lender’s portion of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans hereunder,
on demand, from the Borrower.

 

30

--------------------------------------------------------------------------------


 

(c)           The provisions of Section 3.8(a) shall not be construed to apply
to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
and reallocation of funds arising from the existence of a Defaulting Lender as
set forth in Section 3.16), (y) the application of Cash Collateral provided for
in Section 3.16, or (z) the reallocation of Commitment Percentages and the
acquisition, refinancing or funding of participations in Swingline Loans made
pursuant to Section 3.16(a)(iv).

 

3.9           Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Loans whose interest is determined by reference to the Eurodollar Rate as
contemplated by this Agreement, (a) (i) the commitment of such Lender hereunder
to make Eurodollar Loans, continue Eurodollar Loans as such and convert ABR
Loans to Eurodollar Loans shall forthwith be cancelled and (ii) the interest
rate on ABR Loans which is determined by reference to the Eurodollar Rate
component of the ABR, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the ABR and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to ABR Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law.  If any such conversion of a
Eurodollar Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 3.12.

 

3.10         Requirements of Law. (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 3.11 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

 

(iii)          shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender in good faith deems to be material, of agreeing
to make or maintain, or of making, converting into, continuing or maintaining,
any Loan the interest on which is determined by reference to the Eurodollar Rate
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Borrower shall promptly (and in any event within 10 days after
receipt

 

31

--------------------------------------------------------------------------------


 

of a certificate in accordance with Section 3.10(c)) pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduced amount receivable.

 

(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender in
good faith to be material, then the Borrower shall promptly (and in any event
within 10 days after receipt of a certificate in accordance with
Section 3.10(c)), pay to such Lender such additional amount or amounts as will
fairly compensate such Lender for such reduction in the return on capital.

 

(c)           If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 3.10, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled; provided that no additional amount shall be payable under this
Section 3.10 for a period longer than nine months prior to such notice to the
Borrower.  A certificate as to any additional amounts payable pursuant to this
Section 3.10 submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  The
agreements in this Section shall survive for a period of one year after the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.  In determining whether to make a claim, and calculating the
amount of compensation, under this Section 3.10, each Lender shall apply
standards that are not inconsistent with those generally applied by such Lender
in similar circumstances.

 

3.11         Taxes.  (a)  Unless otherwise required by any Law, all payments
made by the Borrower under this Agreement and any Notes shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority (“Taxes”), but excluding any
“Excluded Taxes” which, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower under this Agreement and any Notes, shall mean (i) any Taxes
imposed or measured by net income (however denominated) or overall gross income
(including branch profits) and franchise (and similar) Taxes imposed in lieu of
net income taxes imposed on the Administrative Agent or any Lender as a result
of such person being organized or resident in, maintaining a Lending Office in,
doing business in or into or having another present or former connection between
the Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having signed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
Note, in each case pursuant to the term thereof), (ii) any United States federal
withholding Tax that is imposed pursuant to any Law in effect at the time the

 

32

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender becomes a party to this Agreement, changes
its applicable Lending Office or changes its place of organization, except to
the extent such Lender’s assignor (if any) was entitled, immediately prior to
the assignment, or such Lender was entitled, immediately prior to the change in
Lending Office or change of place of organization, to payments in respect of
United States federal withholding tax under Section 3.11(a), (iii) any Taxes
attributable to a recipient’s failure or comply with Section 3.11(b), (iv) any
United States federal withholding Taxes imposed under Sections 1471 through 1474
of the Code, or any amended version or successor provision that is substantively
comparable thereto, and, in each case, any regulations promulgated thereunder
and any interpretation or other guidance issued in connection therewith, (v) any
U.S. federal backup withholding taxes imposed under Section 3406 of the Code,
and (vi) any interest, additions to Tax or penalties in respect of the
foregoing. If any Non-Excluded Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder or under any
Note, the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement.  In addition, if any Non-Excluded Taxes are directly imposed on or
asserted against the Administrative Agent or any Lender with respect to any
payment received by the Administrative Agent or such Lender hereunder, the
Administrative Agent or such Lender may pay such Non-Excluded Taxes and the
Borrower will promptly pay such additional amount (including any penalty,
interest or expense) as is necessary in order that the net amount received by
the Administrative Agent or such Lender after the payment of such Non-Excluded
Taxes (including any taxes on such additional amounts) shall equal the amount
such Person would have received had such Non-Excluded Taxes not been imposed or
asserted.  Whenever any Non-Excluded Taxes are payable by the Borrower, as
promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof. If the Borrower fails to pay any Non-Excluded Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure. If any
Lender becomes entitled to claim any additional amounts pursuant to this
subsection, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided that additional amounts shall only be payable under this subsection if
Borrower receives written notice from a Lender or the Administrative Agent
within nine (9) months of such Lender first having knowledge of such additional
amounts; provided, however, that if the circumstances giving rise to such claim
have a retroactive effect, then such nine-month period shall be extended to
include the period of such retroactive effect.  The obligations of the Borrower
pursuant to this Section shall survive termination of this Agreement.  The
Borrower shall, and does hereby agree to, make payment in respect such amounts
within 10 days after demand therefor.  The agreements in this subsection shall
survive for a period of one year the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

(b)           Each Lender shall promptly deliver to the Borrower and to the
Administrative Agent, whenever such person becomes a party to any Loan Document,
after the occurrence of an

 

33

--------------------------------------------------------------------------------


 

event requiring a change in the most recent documentation previously delivered
to the Borrower or the Administrative Agent, or as otherwise reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and duly executed documentation prescribed by applicable Laws and such other
reasonably requested information as will permit the Borrower or the
Administrative Agent, as the case may be, (A) to determine whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) to determine, if applicable, the required rate of withholding or deduction,
and (C) to establish such Lender’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of any payments to be made to such
Lender pursuant to any Loan Document or otherwise to establish such Lender’s
status for withholding tax purposes in an applicable jurisdiction (including, if
applicable, any documentation necessary to prevent withholding under Sections
1471-1474 of the Code). Without limiting the generality of the foregoing,
(i) each Lender that is not  a “United States person” within the meaning of
Section 7701(a)(30) of the Code thereof shall: (A) deliver to the Borrower and
the Administrative Agent two duly completed copies of United States Internal
Revenue Service Form W-8ECI or Form W-8BEN, or successor applicable form, as the
case may be; (B) deliver to the Borrower and the Administrative Agent two
further copies of any such form or certification on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the Borrower; and (C) obtain such extensions of time for filing and
complete such forms or certifications as may reasonably be requested by the
Borrower or the Administrative Agent; and (ii) each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent and the Borrower two duly completed copies
of United States Internal Revenue Service Form W-9, certifying that such Lender
is entitled to an exemption from United States backup withholding tax, or any
successor form; unless in any such case an event (including any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Borrower and the
Administrative Agent. Each Person that shall become a Lender or a Participant
pursuant to Section 10.6 shall, upon the effectiveness of the related transfer,
be required to provide all of the forms and statements required pursuant to this
subsection; provided that in the case of a Participant such Participant shall
furnish all such required forms and statements to the Lender from which the
related participation shall have been purchased.

 

(c)           If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section, it shall pay to the
Borrower an amount equal to such refund (but not more than the indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Non-Excluded Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to the relevant portion of such refund),
provided that the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender if the Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative

 

34

--------------------------------------------------------------------------------


 

Agent or such Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

3.12         Indemnity.  The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurodollar Loans on a day which
is not the last day of an Interest Period with respect thereto. Such indemnity
shall be limited to an amount equal to the excess, if any, of (i) the amount of
interest which would have accrued on the amount so prepaid, or not so prepaid,
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to prepay, borrow, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

3.13         Change of Lending Office.  Each Lender agrees that if it makes any
demand for payment under Section 3.10 or 3.11(a), or if any adoption or change
of the type described in Section 3.9 shall occur with respect to it, it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be unreasonably
disadvantageous to it, as determined in its reasonable sole discretion) to
designate a different lending office if the making of such a designation would
reduce or obviate the need for the Borrower to make payments under Section 3.10
or 3.11(a), or would eliminate or reduce the effect of any adoption or change
described in Section 3.9.

 

3.14         Replacement of Lenders.  (a)  If any Lender (i) makes any demand
for payment under Sections 3.10 or 3.11(a), (ii) becomes subject to an event
described in Section 3.9, (iii) does not consent to a proposed amendment or
supplement to, or waiver of or other modification of, this Agreement that
(A) requires the approval of all Lenders (or all affected Lenders) and (B) has
been approved by the Required Lenders, or (iv) is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(1)  the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.6(b)(iv);

 

35

--------------------------------------------------------------------------------


 

(2)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.12) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(3)  in the case of any such assignment resulting from a demand for payment
under Section 3.10 or 3.11(a), such assignment will result in a reduction in
such compensation or payments thereafter;

 

(4)  the Borrower may not require any Lender to make such assignment pursuant to
clause (iii) above unless all other Lenders that did not consent to the relevant
amendment, supplement, waiver or modification are concurrently required to
assign all of their interests, rights and obligations hereunder; and

 

(5)  such assignment does not conflict with applicable laws.

 

(b)           A Lender shall not be required to make any assignment and
delegation pursuant to this Section 3.14 if, prior thereto (as a result of a
waiver by such Lender or otherwise), the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

3.15         Cash Collateral.

 

(a)           Certain Credit Support Events.  At any time that there shall exist
a Lender that is a Defaulting Lender, immediately upon the request of the
Administrative Agent or the Swingline Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 3.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)           Cash Collateral. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at Bank of America.  The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender), and agrees to maintain,
a first priority security interest in all such Cash Collateral, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 3.15(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 3.15 or
Section 3.16 in respect of Swingline Loans shall be held and applied to the
satisfaction of the Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender,

 

36

--------------------------------------------------------------------------------


 

any interest accrued on such obligation) and other obligations for which the
Cash Collateral was so provided, prior to any other application of such property
as may be provided for herein.

 

(d)           Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.6(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 3.15
may be otherwise applied in accordance with Section 8.2), and (y) the Person
providing Cash Collateral and the Swingline Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

3.16         Defaulting Lenders.

 

(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.1.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.7(b)),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment of any amounts owing by that Defaulting Lender to the Swingline Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the Swingline Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline
Loan; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or Swingline Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction

 

37

--------------------------------------------------------------------------------


 

obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 3.16(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)          Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.4(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(iv)          Reallocation of Commitment Percentages to Reduce Fronting
Exposure.  During any period in which there is a Lender that is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Swingline
Loans pursuant to Section 2.8, the “Commitment Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Swingline Loans shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Revolving Loans of that Lender.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, and in the case of the Lender that is a Defaulting Lender, and the
Swingline Lender, agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Revolving Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Swingline Loans to be held on a pro rata basis by the Lenders
in accordance with their Commitment Percentages (without giving effect to
Section 3.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver

 

38

--------------------------------------------------------------------------------


 

or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

SECTION 4.
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

4.1           Financial Condition.  The Borrower has heretofore furnished to
each Lender copies of (i) the audited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at December 31, 2009 and the related
audited consolidated statements of income and of cash flows for the fiscal year
ended on such date, audited by PricewaterhouseCoopers LLP and (ii) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at September 30, 2010 and the related unaudited consolidated statements of
income and of cash flows for the nine-month period ended on such date (the
“Financial Statements”).  The Financial Statements present fairly, in all
material respects, the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at December 31, 2009 and September 30, 2010 and
present fairly, in all material respects, the consolidated results of their
operations and their consolidated cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments and the absence of footnote disclosure).  The Financial Statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the period involved. Except
as set forth on Schedule 4.1, neither the Borrower nor any consolidated
Subsidiary had, at December 31, 2009 or at the date hereof, any material
liability, contingent or otherwise, which is not reflected in the foregoing
statements or in the notes thereto.  Except as set forth on Schedule 4.1, during
the period from September 30, 2010 through the date hereof there has been no
sale, transfer or other disposition by the Borrower or any of its consolidated
Subsidiaries of any material part of its business or property and no purchase or
other acquisition of any business or property (including any capital stock of
any other Person) material in relation to the consolidated financial condition
of the Borrower and its consolidated Subsidiaries as of September 30, 2010.

 

4.2           No Change. Since December 31, 2009, except as set forth in the
Financial Statements and except as set forth on Schedule 4.2, there has been no
development or event which has had or could have a Material Adverse Effect.

 

4.3           Existence; Compliance with Law.  Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its material properties, to lease the material
properties it operates as lessee and to conduct the businesses in which it is
currently engaged, (c) is duly qualified as a foreign corporation, partnership
or limited liability company, as applicable, and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect and
(d) is in compliance with its certificate of incorporation and by-laws or other
similar

 

39

--------------------------------------------------------------------------------


 

organizational or governing documents and with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
have a Material Adverse Effect.

 

4.4           Power; Authorization; Enforceable Obligations.  Each Loan Party
has the corporate or other organizational power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party.  The Borrower has the corporate power and authority, and the
legal right to borrow hereunder and has taken all necessary corporate action to
authorize such borrowings on the terms and conditions of this Agreement and any
Notes.  No consent or authorization of, filing with, notice to or other act by
or in respect of any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of any Loan Documents against any Loan
Party that is a party thereto.  This Agreement has been, and each other Loan
Document will be when delivered, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when delivered will constitute, a legal, valid and binding obligation of each
Loan Party which is a party thereto, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

4.5           No Legal Bar. The execution, delivery and performance by each Loan
Party of each Loan Document to which such Person is party, the borrowings
hereunder and the use of the proceeds thereof will not violate any certificate
of incorporation and by-laws or other similar organizational or governing
documents, Requirement of Law or Contractual Obligation applicable to any Loan
Party or any of its Subsidiaries, except for such violations of Requirements of
Law or Contractual Obligations which could not, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and will not result
in, or require, the creation or imposition of any Lien on any of the properties
or revenues of the Borrower or any Subsidiary pursuant to any such
organizational or governing document, Requirement of Law or Contractual
Obligation, except pursuant to this Agreement and the other Loan Documents.

 

4.6           No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
Subsidiary or against any of its or their respective properties or revenues
which could reasonably be expected to have a Material Adverse Effect.

 

4.7           No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to any of its Contractual Obligations in any respect which
could reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

4.8           Ownership of Property; Liens.  Each Loan Party has good record and
marketable title in fee simple to, or a valid leasehold interest in, all its
material real property, and good title to, or a valid leasehold interest in, all
its other material property, in each case except for minor

 

40

--------------------------------------------------------------------------------


 

defects in title that do not materially interfere with its ability to conduct
its business or utilize such assets for their intended purposes, and none of
such property is subject to any Lien except as permitted by Section 7.3.

 

4.9           Taxes.  Each of the Borrower and each Subsidiary has filed or
caused to be filed all material tax returns which, to the knowledge of the
Borrower, are required to be filed or has timely filed a request for an
extension of such filing and has paid all taxes shown to be due and payable on
said returns or extension requests or on any assessments made against it or any
of its property and, except as set forth on Schedule 4.9, all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (except, in each case, to the extent the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower and as to any of which the failure to pay would not have a
Material Adverse Effect).

 

4.10         Federal Regulations. (a)  “Margin stock” (within the meaning of
Regulation U) constitutes less than 25% of the value of those assets of the
Borrower and its Subsidiaries which are subject to any limitation on sale or
pledge or any similar restriction hereunder.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in Regulation U.

 

(b)           The Borrower is not subject to regulation under any Federal or
State statute or regulation (other than Regulation X of the FRB) which limits
its ability to incur Indebtedness.

 

4.11         ERISA.

 

(a)           Each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state laws, except such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect.

 

(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.

 

(c)           (i) Except as would not give rise to a Material Adverse Effect, no
ERISA Event has occurred, and neither the Borrower nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no

 

41

--------------------------------------------------------------------------------


 

premium payments which have become due that are unpaid; (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

4.12         Investment Company Act; Investment Advisers Act.  (a)  No Loan
Party or any Subsidiary of a Loan Party is, or after giving effect to any
Acquisition will be, an “investment company” within the meaning of the
Investment Company Act.

 

(b)           Each Subsidiary and each other Investment Firm is, to the extent
required thereby, duly registered as an investment adviser under the Investment
Advisers Act, except to the extent the failure to be so registered could not
reasonably be expected to have a Material Adverse Effect.  On the date hereof,
the Borrower is not an “investment adviser” within the meaning of the Investment
Advisers Act.  Each Fund which is sponsored by any Subsidiary or other
Investment Firm and which is required to be registered as an “investment
company” under the Investment Company Act is duly registered as such thereunder,
except to the extent the failure to be so registered could not reasonably be
expected to have a Material Adverse Effect.

 

(c)           The Borrower is not required to be registered as a broker-dealer
under the Securities Acts (and each Subsidiary and other Investment Firm
required to be so registered is so duly registered, except to the extent the
failure to be so registered could not reasonably be expected to have a Material
Adverse Effect).

 

(d)           Each of the Borrower, each Subsidiary and each other Investment
Firm is duly registered, licensed or qualified as an investment adviser or
broker-dealer in each State of the United States where the conduct of its
business requires such registration, licensing or qualification and is in
compliance in all material respects with all Federal and State laws requiring
such registration, licensing or qualification, except to the extent the failure
to be so registered, licensed or qualified or to be in such compliance will not
have, in the case of Federal laws, or could not reasonably be expected to have,
in the case of State laws, a Material Adverse Effect.

 

4.13         Subsidiaries and Other Ownership Interests.  The Subsidiaries
listed on Schedule 6.8 constitute the only Subsidiaries of the Borrower as at
the date hereof.  As at the date hereof, (a) the Borrower has, directly or
indirectly, an equity or other ownership interest in each Investment Firm and
each other Person listed on Schedule 4.13 and (b) other than as set forth on
Schedule 4.13, the Borrower has no equity or other ownership interest, directly
or indirectly, in any other Person, other than indirect equity or other
ownership interests in Funds.

 

4.14         Use of Proceeds. The proceeds of the Loans shall be used by the
Borrower (a) to repay Indebtedness outstanding under the Existing Credit
Agreement and to pay fees and expenses incurred in connection with the execution
and delivery of the Loan Documents, (b) for working capital, capital
expenditures and other general corporate purposes, (c) to make Acquisitions and
other investments (including acquisitions of additional Capital Stock in
Subsidiaries and Affiliates of the Borrower), (d) to purchase, repay or redeem
any debt

 

42

--------------------------------------------------------------------------------


 

or equity of the Borrower or any Subsidiary so long as such purchase, repayment
or redemption is not prohibited by any other provision of this Agreement and
(e) to pay fees and expenses to be incurred in connection with the foregoing.

 

4.15         Accuracy and Completeness of Information.  To the best of the
Borrower’s knowledge, the documents furnished and the statements made in writing
to the Lenders by or on behalf of the Borrower in connection with the
negotiation, preparation or execution of this Agreement or any of the other Loan
Documents, taken as a whole, do not contain any untrue statement of fact
material to the credit worthiness of the Borrower or omit to state any such
material fact necessary in order to make the statements contained therein not
misleading under the circumstances in which such statements were made, in either
case which has not been corrected, supplemented or remedied by subsequent
documents furnished or statements made in writing to the Lenders prior to the
date hereof.

 

SECTION 5.
CONDITIONS PRECEDENT

 

5.1           Conditions to Effectiveness.  This Agreement shall become
effective, and all revolving loans outstanding under the Existing Credit
Agreement shall be deemed to be Revolving Loans hereunder and subject to the
terms and conditions hereof, on the date on which all of the following
conditions precedent have been satisfied:

 

(a)           Loan Documents. The Administrative Agent shall have received
(i) this Agreement, signed by a duly authorized officer of the Borrower, and
(ii) the Subsidiary Guaranty Agreement, signed by a duly authorized officer of
each Subsidiary party thereto.

 

(b)           Projections. The Administrative Agent shall have received a budget
of the Borrower and its Subsidiaries on a consolidated basis, including
forecasts prepared by the management of the Borrower, in form satisfactory to
the Administrative Agent of consolidated balance sheets and statements of income
or operations and cash flows of the Borrower and its Subsidiaries for the
immediately following four (4) fiscal years.

 

(c)           Notes.  The Administrative Agent shall have received, for the
account of each Lender that has requested the same, a Note made by the Borrower
conforming to the requirements of this Agreement, signed by a duly authorized
officer of the Borrower.

 

(d)           Borrower Certificate.  The Administrative Agent shall have
received a certificate of the Borrower, dated the Closing Date, substantially in
the form of Exhibit B, with appropriate insertions and attachments, signed by a
Responsible Officer.

 

(e)           Corporate Proceedings of the Loan Parties.  The Administrative
Agent shall have received a copy of resolutions, in form and substance
reasonably satisfactory to the Administrative Agent, of the Board of Directors
(or similar governing body) of the Borrower and each Subsidiary Guarantor
authorizing (i) the execution, delivery and performance of the Loan Documents to
which it is a party, and (ii) in the case of the Borrower, the borrowings
contemplated hereunder, in each case certified by the Secretary or an Assistant
Secretary or other similar officer of such Loan Party as of the Closing Date,
which certificate shall be in form and

 

43

--------------------------------------------------------------------------------


 

substance reasonably satisfactory to the Administrative Agent and shall state
that the resolutions thereby certified have not been amended, modified, revoked
or rescinded.

 

(f)            Incumbency Certificate.  The Administrative Agent shall have
received a certificate of the Borrower and each Subsidiary Guarantor, dated the
Closing Date, as to the incumbency and signatures of the officers of such Loan
Party signing any Loan Document, reasonably satisfactory in form and substance
to the Administrative Agent, signed by the President or any Vice President and
the Secretary or any Assistant Secretary of such Loan Party.

 

(g)           Corporate Documents.  The Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by-laws (or
similar organizational documents) of the Borrower and each Subsidiary Guarantor,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary or other similar officer of such Loan Party.

 

(h)           Fees.  All fees payable by the Borrower to the Administrative
Agent, the Arranger and any Lender on or prior to the Closing Date pursuant to
this Agreement or pursuant to the Fee Letter shall have been paid in full, in
each case in the amounts and on the dates set forth herein or therein.

 

(i)            Attorney Costs. The Administrative Agent shall have received
evidence of payment by the Borrower of all Attorney Costs of the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute the Administrative
Agent’s reasonable estimate of Attorney Costs incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(j)            Legal Opinion. The Administrative Agent shall have received the
legal opinion of Ropes & Gray LLP, counsel to the Borrower and the other Loan
Parties, substantially in the form of Exhibit C.  Such legal opinion shall cover
such other matters incident to the transactions contemplated by this Agreement
as the Administrative Agent may reasonably require.

 

(k)           Lien Searches. The Administrative Agent shall have received the
results of a recent search, by a Person satisfactory to the Administrative
Agent, of the Uniform Commercial Code, judgment and tax lien filings which may
have been filed with respect to personal property of the Borrower and the other
Wholly-Owned Domestic Subsidiaries, and the results of such search shall be
reasonably satisfactory to the Administrative Agent.

 

(l)            Existing Credit Agreement.  The Administrative Agent shall have
received evidence reasonably satisfactory to it that all accrued but unpaid
interest and fees payable under the Existing Credit Agreement have been, or
concurrently with the effectiveness hereof will be, paid in full and all
collateral is released thereunder.

 

(m)          No Default, etc.  The conditions precedent to the making of a Loan
set forth in Section 5.2(a) and (b) shall be satisfied.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each

 

44

--------------------------------------------------------------------------------


 

Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

5.2           Conditions to Each Loan.  The agreement of each Lender to make any
Loan (excluding any repricing or conversion of any then outstanding Loan) is
subject to the satisfaction of the following conditions precedent:

 

(a)           Representations and Warranties.  Each representation and warranty
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date; provided that (i) representations and warranties made with reference
to a specific date shall remain true and correct as of such date only and
(ii) representations and warranties shall not be required to remain true to the
extent changes have resulted from actions permitted hereunder.

 

(b)           No Default. No Default shall have occurred and be continuing on
such date or after giving effect to the Loans requested to be made on such date.

 

(c)           Notice of Borrowing.  The Administrative Agent shall have received
a notice of borrowing in the form of Exhibit H.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 5.2 have been satisfied.

 

SECTION 6.
AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall and (except in the case of delivery
of financial information, reports and notices) shall cause each of its
Subsidiaries to:

 

6.1           Financial Statements.  Furnish to the Administrative Agent (which
shall promptly furnish to the Lenders):

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year, copies of the consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries as at the end of such year and the
related consolidated and consolidating statements of income and consolidated
statements of retained earnings and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year and, in the
case of the consolidated statements only, reported on without a “going concern”
or like qualification or exception, or qualification arising out of the scope of
the audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and

 

(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year,
copies of the unaudited consolidated and

 

45

--------------------------------------------------------------------------------


 

consolidating balance sheets of the Borrower and its Subsidiaries as at the end
of such quarter and the related unaudited consolidated and consolidating
statements of income and retained earnings and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (subject, in the case of interim financial statements, to year end
adjustments and the absence of footnotes).

 

6.2           Certificates; Other Information.  Furnish to the Administrative
Agent (which shall promptly furnish to the Lenders):

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default, except
as specified in such certificate;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), (i) a duly completed Compliance
Certificate, completed as of the end of the most recent fiscal quarter and
signed by a Responsible Officer (A) stating that, to the best of such
Responsible Officer’s knowledge, no Default exists, except as specified in such
certificate; (B) containing a computation of each of the financial ratios and
restrictions set forth in Section 7.1; (C) containing a calculation of the
Indebtedness and Liens referenced in Section 7.2 and Section 7.3(i);
(D) containing a calculation of all asset sales made pursuant to Section 7.5(d);
and (E) describing in reasonable detail any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary and
(ii) a listing for each Investment Firm of its aggregate assets under management
as of the end of the period covered by such financial statements (which delivery
may, unless the Administrative Agent, or a Lender requests executed originals,
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes);

 

(c)           within five days after the same are filed, copies of all financial
statements and reports which the Borrower may make to, or file with, the
Securities and Exchange Commission or any successor or analogous Governmental
Authority;

 

(d)           within five Business Days after the consummation of any
Acquisition of a new Investment Firm for which more than $150,000,000 in
aggregate consideration was paid (including any non-cash consideration),
(A) copies of the most recent audited (and, if later, or, if audited statements
are not available, unaudited) financial statements of the Investment Firm which
is the subject of such Acquisition, (B) copies of the purchase agreement or
other acquisition document (including any Revenue Sharing Agreement) executed or
to be executed by the Borrower or any Subsidiary in connection with such
Acquisition, (C) an unaudited pro forma consolidated balance sheet of the
Borrower and its Subsidiaries as at a recent date but prepared as though the
closing of such Acquisition had occurred on or prior to such date and related
pro

 

46

--------------------------------------------------------------------------------


 

forma calculations, indicating compliance on a pro forma basis as at such date
and for the periods then ended with the financial covenants set forth in
Section 7.1 and (D) a copy of the most recent Form ADV, if any, filed under the
Investment Advisers Act in respect to any Investment Firm which is the subject
of such Acquisition;

 

(e)           concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), with respect to the consummation of any
Acquisition during the most recently ended fiscal quarter of a new Investment
Firm for which more than $50,000,000 but less than $150,000,000 in aggregate
consideration was paid (including any non-cash consideration), (A) copies of the
most recent audited (and, if later, or, if audited statements are not available,
unaudited) financial statements of the Investment Firm which is the subject of
such Acquisition, (B) copies of the purchase agreement or other acquisition
document (including any Revenue Sharing Agreement) executed or to be executed by
the Borrower or any Subsidiary in connection with such Acquisition, (C) an
unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at a recent date but prepared as though the closing of such
Acquisition had occurred on or prior to such date and related pro forma
calculations, indicating compliance on a pro forma basis as at such date and for
the periods then ended with the financial covenants set forth in Section 7.1 and
(D) a copy of the most recent Form ADV, if any, filed under the Investment
Advisers Act in respect to any Investment Firm which is the subject of such
Acquisition;

 

(f)            concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), notice of the consummation of any
Acquisition for which less than $50,000,000 in aggregate consideration was paid
(including any non-cash consideration);

 

(g)           concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and (b), notice of the consummation of any
Acquisition of additional Capital Stock of an existing Investment Firm during
the most recently ended fiscal quarter; and

 

(h)           promptly, such additional financial and other information and
documents (including a copy of any debt instrument, security agreement or other
material contract to which the Borrower or any Subsidiary may be party) as any
Lender may, through the Administrative Agent, from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 10.2; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or a website sponsored by the Administrative Agent); provided that: the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
immediately following such notification the Borrower shall provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Except for such Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the

 

47

--------------------------------------------------------------------------------


 

documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such securities.  The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered with the Securities and Exchange
Commission or is actively contemplating issuing any such securities (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided that to the extent such Borrower Materials
constitute information subject to the confidentiality provisions in
Section 10.15, they shall be treated as set forth in Section 10.15); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

6.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (including taxes and other governmental levies),
except (i) where the amount or validity thereof is currently being contested in
good faith by appropriate actions and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or the
applicable Subsidiary, as the case may be, and (ii) where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.4           Conduct of Business and Maintenance of Existence.  (a)  Continue
to engage in business of the same general type as now conducted and purported to
be conducted by it and activities reasonably related or complementary thereto;
(b) preserve, renew and keep in full force and effect its corporate existence
and take all reasonable action to maintain all rights, registrations, licenses,
privileges and franchises necessary or desirable in the normal conduct of its
business (including all such registrations under the Investment Advisers Act and
all material investment advisory agreements, distribution agreements and
shareholding and other administrative servicing contracts), except, in the case
of this clause (b), (i) as otherwise permitted by Section 7.4 and (ii) for
failures that individually and in the aggregate could not reasonably be expected
to have a Material Adverse Effect; and (c) comply, and to the extent

 

48

--------------------------------------------------------------------------------


 

reasonably within its control, cause each Investment Firm and Fund (which is
sponsored by an Investment Firm) to comply, with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5           Maintenance of Property; Insurance.  Keep all property useful and
necessary in its business in good working order and condition, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; maintain with financially sound and reputable insurance companies
insurance on its property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and furnish
to the Administrative Agent, upon request, full information as to the insurance
carried.

 

6.6           Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which full, true and correct entries, in
all material respects in conformity with all Requirements of Law and sufficient
to permit the preparation of financial statements in accordance with GAAP, shall
be made of all dealings and transactions in relation to its business and
activities, except, in the case of Requirements of Law, where the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and upon at least three days prior notice or such lesser period of time
as may be acceptable to the Borrower or the relevant Subsidiary, as the case may
be, and to discuss the business, operations, properties and financial and other
condition of the Borrower and its Subsidiaries with officers and employees of
the Borrower and its Subsidiaries and with its independent certified public
accountants (provided that, with respect to Subsidiaries, other than during the
existence of a Default, the Borrower shall have complied with this obligation if
it shall have used its commercially reasonable efforts to cause its Subsidiaries
to allow the Administrative Agent and/or the applicable Lender pursuant to the
foregoing terms and conditions to visit and inspect the properties of such
Subsidiaries and examine and make abstracts from any of the books and records of
such Subsidiaries and to discuss the business, operations, properties and
financial and other condition of such Subsidiaries with officers and employees
of such Subsidiaries and with their independent certified public accountants);
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.6.  Notwithstanding anything to the contrary in this Section 6.6, none
of the Borrower or any of the Subsidiaries will be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter that (i) constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product.

 

6.7           Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent and each Lender of:

 

49

--------------------------------------------------------------------------------


 

(a)           the occurrence of any Default;

 

(b)           any (i) default or event of default under any Contractual
Obligation of the Borrower or any Subsidiary or (ii) litigation, proceeding or,
if known to the Borrower, investigation which may exist at any time between the
Borrower or any Subsidiary and any Governmental Authority, which in either case,
could reasonably be expected to have a Material Adverse Effect;

 

(c)           any litigation or proceeding affecting the Borrower or any
Subsidiary or any “affiliated person” of the Borrower or any Subsidiary within
the meaning of the Investment Company Act in which (i) the amount involved is
$7,500,000 or more and not covered by insurance or (ii) injunctive or similar
relief is sought and which, in the case of this clause (ii), could reasonably be
expected to have a Material Adverse Effect;

 

(d)           the occurrence of any ERISA Event;

 

(e)           any suspension or termination of the registration of any
Subsidiary or other Investment Firm as an investment adviser under the
Investment Advisers Act, or of any registration as a broker-dealer under the
Securities Acts or under any applicable state statute which is material to the
business thereof;

 

(f)            any event which could reasonably be expected to have a Material
Adverse Effect;

 

(g)           any public announcement by any Rating Agency of a change in its
rating of the Borrower’s non-credit-enhanced, senior unsecured long-term debt;
and

 

(h)           the creation or acquisition of any new Subsidiary (other than a
shell Subsidiary created only to hold a name, but that is not yet capitalized or
conducting business operations or owning material assets).

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto, if any.

 

6.8           Subsidiaries and Guarantees.

 

(a)           As of the Closing Date, each (i) Subsidiary and (ii) Subsidiary
Guarantor is listed and designated as such on Schedule 6.8.

 

(b)           Subject to Section 6.8(d), at all times, all of the Obligations
shall be guaranteed pursuant to a Subsidiary Guaranty, made in favor of the
Administrative Agent for its own benefit and the benefit of the Lenders, by each
of the following:  (i) such Wholly-Owned Domestic Subsidiaries of the Borrower
to whom (when aggregated with the Borrower) not less than 90% of the pro forma
Adjusted Consolidated EBITDA is attributable, (ii) each Wholly-Owned Domestic
Subsidiary of the Borrower to whom more than 5% of pro forma Adjusted
Consolidated EBITDA is attributable, and (iii) each Subsidiary of the Borrower
which guarantees public Indebtedness issued by the Borrower or any of its
Subsidiaries.

 

50

--------------------------------------------------------------------------------


 

(c)           Subject to Section 6.8(d) and to the extent required to comply
with Section 6.8(b) above, after the Closing Date, in the event that any Person
becomes a Wholly-Owned Domestic Subsidiary of the Borrower, the Borrower shall
promptly (and in any event within 10 days) cause such Person to (i) become a
Subsidiary Guarantor by executing and delivering to the Administrative Agent,
with a copy to the Administrative Agent’s counsel, a counterpart of the
Subsidiary Guaranty or, in each case, such other document as the Administrative
Agent shall deem appropriate for such purpose; and (ii) deliver to the
Administrative Agent documents of the types referred to in Sections 5.1(e),
(f) and (g) and, if requested by the Administrative Agent, a favorable opinion
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

(d)           Notwithstanding the requirements of Sections 6.8(b) and
6.8(c) above, the following Wholly-Owned Domestic Subsidiaries shall not be
required to become Subsidiary Guarantors: (i) any Capital Trust, (ii) any
Wholly-Owned Domestic Subsidiary that is a general partner in an Investment Firm
(determined without regard to the 5% revenues, earnings or value threshold set
forth in the definition thereof) with outside equity owners, provided, that the
equity of such Wholly-Owned Domestic Subsidiary is owned directly or indirectly
by a Subsidiary Guarantor or (iii) Pantheon Ventures Inc., a California
corporation, or any Subsidiary of Pantheon Ventures Inc.; provided that, in the
case of this clause (iii), the business conducted by such Persons is not
materially and substantially different from the business conducted by Pantheon
Ventures Inc. and its Subsidiaries on the Closing Date.

 

SECTION 7.
NEGATIVE COVENANTS

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, the Borrower
shall not, and shall not permit any Subsidiary to, directly or indirectly:

 

7.1           Financial Condition Covenants.

 

(a)           Interest Coverage Ratio.  Permit the ratio of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense for any Computation Period to be
less than 3.00 to 1.00.

 

(b)           Leverage Ratio. Permit the Leverage Ratio to exceed 3.50 to 1.00
as of the last day of any Computation Period.

 

7.2           Limitation on Priority Debt.  Permit any Subsidiary that is not a
Subsidiary Guarantor to create, incur, assume or suffer to exist any
Indebtedness (other than Indebtedness owing to a Loan Party), unless the
aggregate amount (at any time outstanding) of (x) all such Indebtedness plus
(y) all Indebtedness of the Borrower and any Subsidiary Guarantor secured by any
Lien (other than Liens, if any, securing the Obligations or Indebtedness owing
to a Loan Party) shall not at any time exceed $200,000,000.

 

7.3           Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:

 

51

--------------------------------------------------------------------------------


 

(a)           Liens for taxes, assessments and other governmental charges not
yet due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or the applicable Subsidiary, as the case may be, in conformity
with GAAP;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;

 

(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower or such Subsidiary;

 

(f)            Liens arising by reason of any judgment, decree or order of any
court or other Governmental Authority, (i) if appropriate legal proceedings
which have been initiated for the review of such judgment, decree or order are
being diligently prosecuted and shall not have been finally terminated or the
period within which such proceedings may be initiated shall not have expired or
(ii) if such judgment, decree or order shall have been discharged within 45 days
of the entry thereof or execution thereof has been stayed pending appeal;

 

(g)           Liens securing the Obligations;

 

(h)           Liens securing obligations owing from (i) one Loan Party to
another or (ii) any other Subsidiary to a Loan Party; and

 

(i)            Liens securing Indebtedness; provided that in no event shall the
aggregate amount (at any time outstanding) of (x) all such secured Indebtedness
plus (y) all Indebtedness of Subsidiaries that are not Subsidiary Guarantors
(other than Indebtedness owing to a Loan Party) exceed $200,000,000.

 

7.4           Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), unless (a) with respect to a merger,
consolidation or amalgamation of a Subsidiary, if prior to such event the
Borrower owned in excess of a 50% ownership interest, then after such event the
Borrower shall (i) own in excess of a 50% ownership interest in, or (ii) be the
managing member or general partner (or a Person with similar rights and
obligations) of (whether directly or through a wholly-owned Subsidiary), or
(iii) subject to Section 7.5, have no ownership interest in, the surviving
Person of such merger, consolidation or amalgamation, and (b) with respect to
the liquidation, winding up or dissolution of a direct or indirect Subsidiary,
the assets of such Person shall have been transferred to (i) the Borrower or
another Loan Party, in the case of any

 

52

--------------------------------------------------------------------------------


 

Subsidiary that is a Subsidiary Guarantor and (ii) the Borrower, any other Loan
Party, and the other shareholders, partners or members of such Person, in the
case of any other Subsidiary..

 

7.5           Limitation on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose (including in connection with sale leaseback
transactions) of any of its property, business or assets (including receivables
and leasehold interests), whether now owned or hereafter acquired, or issue or
sell any shares of such Subsidiary’s Capital Stock to any Person other than Loan
Party, except:

 

(a)           the sale or other disposition of property in the ordinary course
of business;

 

(b)           the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof; and

 

(c)           Shareholder Asset Sales; and

 

(d)           the sale of assets at fair value so long as no Default exists or
would result therefrom, the Borrower is in compliance with the financial ratios
set forth in Section 7.1 on a pro forma basis and the aggregate book value of
all property sold in reliance on this clause (d) in during the term of this
Agreement shall not exceed $200,000,000.

 

7.6           Burdensome Agreements.  Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that limits the ability
(i) of any Subsidiary to make dividends or other distributions (whether in cash,
securities or other property) to the Borrower or any Subsidiary Guarantor or to
otherwise transfer property to the Borrower or any Subsidiary Guarantor, (ii) of
any Wholly-Owned Domestic Subsidiary to incur Guarantee Obligations in respect
of the Indebtedness of the Borrower to the extent required by Section 6.8 (other
than a Capital Trust or a Wholly-Owned Domestic Subsidiary that constitutes a
general partner of an Investment Firm (determined without regard to the 5%
revenues, earnings or value threshold set forth in the definition thereof) with
outside equity owners) or (iii) of the Borrower or any Wholly-Owned Domestic
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person (other than a Capital Trust or a Wholly-Owned Domestic Subsidiary that
constitutes a general partner of an Investment Firm (determined without regard
to the 5% revenues, earnings or value threshold set forth in the definition
thereof) with outside equity owners); provided, however, that this clause
(iii) shall not prohibit (a) any negative pledge incurred or provided in favor
of any holder of Indebtedness permitted under Section 7.2 solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) a covenant that requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure another obligation
of such Person.

 

7.7           Limitation on Transactions with Affiliates.  Except as described
on Schedule 7.7 and as otherwise expressly permitted under this Agreement, enter
into any transaction, including any purchase, sale, lease or exchange of
property or the rendering of any service, with any Affiliate (other than any
Loan Party) unless such transaction is (a) otherwise expressly permitted under
this Agreement or (b) upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length

 

53

--------------------------------------------------------------------------------


 

transaction with a Person which is not an Affiliate; provided that the following
transactions shall be permitted under this Section 7.7:

 

(i)            providing office space and administrative services to Investment
Firms and Subsidiaries;

 

(ii)           providing other business services to Investment Firms and
Subsidiaries in the ordinary course of business; and

 

(iii)          transactions among (x) the Borrower or any Subsidiary or any
officer, director, individual stockholder, partner or member (or an entity
wholly owned by such an individual), on the one hand, and (y) any account or
Fund or other Investment Company sponsored or managed by the Borrower or any
Subsidiary or for which the Borrower or any Subsidiary provides advisory,
administrative, supervisory, management, consulting or similar services, that
are otherwise permissible under the Investment Company Act, the Investment
Advisers Act and the applicable management contracts, on the other hand.

 

7.8           Limitation on Certain Payments.  Make (a) any payment of
dividends, stock repurchases or redemptions or other distributions to
shareholders of the Borrower, (b) any payment of principal of or interest on any
subordinated debt (other than regularly scheduled principal and interest on
subordinated debt, in each case, subject to the subordination provisions
thereof), or (c) any prepayment, early redemption, repurchase prior to maturity
or other acquisition or defeasance of any other Indebtedness (other than a
prepayment, redemption or repurchase arising in connection with (i) the
refinancing of such Indebtedness and (ii) a conversion of such Indebtedness to
equity securities) if, in any such case, the pro forma Leverage Ratio after
giving effect to the relevant payment or other transaction described above would
be greater than (i) if the Borrower’s Debt Rating issued by S&P is BBB- or
higher, 3.0 to 1.00; or (ii) otherwise 2.50 to 1.00.

 

7.9           Limitation on Changes in Fiscal Year.  Permit any fiscal year to
end on a day other than December 31.

 

SECTION 8.
EVENTS OF DEFAULT

 

8.1           Events of Default. If any of the following events shall occur and
be continuing:

 

(a)           The Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b)           Any representation or warranty made or deemed made by the Borrower
or any other Loan Party herein or in any other Loan Document or which is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or

 

54

--------------------------------------------------------------------------------


 

(c)           The Borrower or any other Loan Party shall default in the
observance or performance of any agreement contained in Section 6.4, 6.7(a), 6.8
or Section 7 and, if such default is by a Loan Party other than the Borrower,
such default shall continue unremedied for a period of 10 days after an officer
of the Borrower obtains  knowledge thereof; or

 

(d)           The Borrower or any other Loan Party shall default in the
observance or performance of any other agreement contained herein or in any
other Loan Document (other than as provided in subsections (a) and (c) of this
Section), and such default shall continue unremedied for a period of 30 days
after an officer of the Borrower obtains knowledge thereof; or

 

(e)           Any default shall occur under the terms applicable to any
Indebtedness or Guarantee Obligation (excluding, in each case, the Loans) of the
Borrower or any Subsidiary in an aggregate principal amount (for all
Indebtedness and Guarantee Obligations so affected) exceeding $15,000,000 and
such default (i) results from the failure to pay any principal of or interest on
such Indebtedness or Guarantee Obligation when due (subject to any applicable
grace period, but not exceeding 30 days) or (ii) causes, or permits the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or such
Guarantee Obligation to become payable; or

 

(f)            (i)  The Borrower or any Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future Debtor Relief Law,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any Subsidiary shall make
a general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Borrower or any Subsidiary any case, proceeding under any
Debtor Relief Law which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Borrower or any Subsidiary, any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) the Borrower or any Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) the Borrower or any Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g)           (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of the
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $15,000,000, or (ii) the Borrower or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal

 

55

--------------------------------------------------------------------------------


 

liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $15,000,000; or

 

(h)           One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary involving in the aggregate a liability (not paid or
fully covered by insurance or indemnification) of $15,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or

 

(i)            (i)  Any Loan Document shall cease, for any reason, to be in full
force and effect, or any Loan Party that is a party thereto shall so assert,
(ii) any Loan Party shall contest in any manner the validity or enforceability
of any Loan Document or (iii) the Guarantee under the Subsidiary Guaranty shall
cease to be enforceable; or

 

(j)            A Change of Control shall have occurred;

 

then, and in any such event, (A) if such event is an Event of Default specified
in Section 8.1(f) with respect to the Borrower, automatically the Commitments
shall immediately terminate and the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement to be due and payable forthwith, whereupon the same shall immediately
become due and payable. Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.

 

8.2           Application of Funds.  After the exercise of remedies provided for
in Section 8.1 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

 

(a)           First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including all Attorney Costs and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

 

(b)           Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including all Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

(c)           Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and other Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

56

--------------------------------------------------------------------------------


 

(d)           Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and all other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them;

 

(e)           Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.

 

SECTION 9.
THE ADMINISTRATIVE AGENT

 

9.1           Appointment and Authorization.  Each Lender hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any Subsidiary shall have
rights as a third party beneficiary of any such provision (provided that the
Borrower shall have the rights granted to the Borrower pursuant to Section 9.6).

 

9.2           Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.3           Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duty,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information

 

57

--------------------------------------------------------------------------------


 

relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary under the
circumstances) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement or document or (v) the satisfaction of any
condition set forth in Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed in good faith by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.5           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

58

--------------------------------------------------------------------------------


 

9.6           Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a “bank” which is a “US person” (each within the meaning of Treasury
Regulations Section 1.441-1) with an office in the United States, or an
Affiliate of any such bank with an office in the United States, in each case
which office shall assume primary withholding responsibility under Treasury
Regulations Section 1.1441-1.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any Loan Document, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any action taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swingline Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender, and (b) the
retiring Swingline Lender shall be discharged from all of its duties and
obligations as such hereunder and under the other Loan Documents.

 

9.7           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make

 

59

--------------------------------------------------------------------------------


 

its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

9.8           Administrative Agent May File Proofs of Claim.  In the case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable and whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other obligations
of any Loan Party that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent hereunder) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amount due the
Administrative Agent under Sections 2.4(b) or 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Borrower hereunder or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

9.9           Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under a Subsidiary Guaranty if such
Person ceases to be a Wholly-Owned Domestic Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Supermajority Lenders
will confirm in writing the Administrative Agent’s authority to release any
guarantor from its obligations under any guarantee pursuant to this
Section 9.9.  The Administrative Agent will use commercially reasonable efforts
to notify the Lenders of any release of a Subsidiary Guarantor pursuant to this
Section 9.9.

 

9.10         Other Agents; Arranger and Managers.  None of the Lenders or other
Persons identified on the cover page or signature pages of this Agreement, or
elsewhere herein,

 

60

--------------------------------------------------------------------------------


 

as a “co-syndication agent,” “book manager,” or “lead arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of a Person that is a Lender, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

 

SECTION 10.
MISCELLANEOUS

 

10.1         Amendments and Waivers.  (a)  Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (x) enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrower or other relevant Loan Party hereunder or thereunder or (y) waive,
on such terms and conditions as the Required Lenders or the Administrative
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default and
its consequences; provided that no such waiver and no such amendment, supplement
or modification shall (i) reduce the amount or extend the scheduled date of
final maturity of any Loan, or reduce the stated rate of any interest or fee
payable hereunder, or reduce the amount or extend the scheduled date of any
payment of principal, interest, fees or other amounts due to the Lenders or any
scheduled reduction of any Lender’s Commitment or increase the amount or extend
the expiration date of any Lender’s Commitment or change the application of any
amounts received on account of the Obligations from the application thereof set
forth in Section 8.2, in each case without the consent of each Lender directly
affected thereby, or (ii) amend, modify or waive any provision of this
Section 10.1 without the written consent of all of the Lenders, or (iii) reduce
the percentage specified in the definition of Required Lenders or change any
other provision specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or under any other Loan
Document or make any determination or grant any consent hereunder or thereunder
without the consent of all Lenders or such lower percentage of Lenders as is
specified as being required to amend, waive or otherwise modify any rights
hereunder or under any other Loan Document or make any determination or grant
any consent hereunder or thereunder, or (iv) consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents or release all or substantially all of
the value of the Subsidiary Guaranty, in each case without the written consent
of all the Lenders, or (v) amend, modify or waive any provision of
Section 10.7(a) without the written consent of all of the Lenders, or
(vi) amend, modify or waive any rights or duties of the Administrative Agent
under this Agreement or any other Loan Document or any provision of Section 9
without the written consent of the then Administrative Agent in addition to the
Lenders required above; provided, further, that no amendment, waiver or consent
shall, unless in writing and signed by the Swingline Lender in addition to the
Lenders required above, affect the rights or duties of the Swingline Lender
under this Agreement.  Subject to the provisos in the prior sentence, any such
waiver and any such amendment,

 

61

--------------------------------------------------------------------------------


 

supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Borrower, the Lenders, the Administrative Agent and all
future holders of the Loans.  In the case of any waiver, the Borrower, the
Lenders and the Administrative Agent shall be restored to their former positions
and rights hereunder and under the other Loan Documents, and any Default waived
shall be deemed to be cured and not continuing; no such waiver shall extend to
any subsequent or other Default or impair any right consequent thereon. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

(b)           In addition to amendments effected pursuant to the foregoing
paragraph (a), this Agreement shall be amended to include a prospective Lender
as a party hereto upon the execution and delivery of a Joinder Agreement as
contemplated in Section 2.3(c).

 

10.2         Notices.  (a)  Unless otherwise expressly provided herein, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile transmission and, subject
to clause (c) below, electronic mail transmission), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or five days after being deposited in the mail, postage prepaid, or,
in the case of facsimile, when received with electronic confirmation of receipt,
addressed (i) if to the Borrower, the Administrative Agent or the Swingline
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.2, (ii) if to any other Lender,
as set forth in its Administrative Questionnaire, and (iii) in the case of any
party to this Agreement, to such other address as such party may designate by
notice to the other parties hereto.  Notwithstanding the foregoing, any notice,
request or demand to or upon the Administrative Agent or the Lenders pursuant to
Section 2.2, 2.5, 2.8, 3.1, 3.3 or 3.8 shall not be effective until received.

 

(b)           The Administrative Agent and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices of requests for Swingline
Loans) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms of any telephonic notice, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the Lenders and each of their respective Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

(c)           Unless the Administrative Agent shall consent otherwise in
writing, electronic mail and Internet and intranet websites may be used only to
distribute routine communications,

 

62

--------------------------------------------------------------------------------


 

such as borrowing notices, financial statements and other information as
provided in Section 6.2, and to distribute Loan Documents for execution by the
parties thereto and may not be used for any other purpose.

 

(d)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(e)           Each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

10.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder through the Termination Date.

 

63

--------------------------------------------------------------------------------


 

10.5         Expenses; Indemnity; Waiver of Damages.

 

(a)           The Borrower agrees to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Related
Parties (including Attorney Costs), in connection with the syndication of the
credit facility provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents and
any amendment, modification or waiver of any provision hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including Attorney Costs of the
Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

(b)           The Borrower agrees to indemnify the Administrative Agent (and any
sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person, an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including Attorney Costs) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any Subsidiary, or any Environmental Liability
related in any way to the Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) above to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any of its Related Parties, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Commitment Percentage as set forth in the last column
on Schedule I (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such or

 

64

--------------------------------------------------------------------------------


 

against such Related Party acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity.

 

(d)           Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower agrees that it will not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(e)           Payments. All amounts payable under this Section 10.5 shall be due
not later than ten Business Days after demand therefor.

 

(f)            Survival. The agreements in this Section 10.5 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations hereunder.

 

10.6         Successors and Assigns; Participations and Assignments.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.6(b), (ii) by way of participation in accordance with
the provisions of Section 10.6(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.6(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.6(b), participations in Swingline
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)            Minimum Amounts.

 

(1)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to

 

65

--------------------------------------------------------------------------------


 

it under such Facility or in the case of an assignment to a Lender or an
Affiliate of a Lender, no minimum amount need be assigned; and

 

(2)           in any case not described in subsection (b)(i)(1) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swingline Lender’s
rights and obligations in respect of Swingline Loans;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(1)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender or an Affiliate of a Lender;

 

(2)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment or an Affiliate of such Lender with respect to such Lender; and

 

(3)           the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed).

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and

 

66

--------------------------------------------------------------------------------


 

recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (1) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(2) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (2), or (3) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Swingline Loans in accordance with its Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10, 3.11, 3.12, and 10.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.6(d).

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans

 

67

--------------------------------------------------------------------------------


 

owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as the owner of a Loan or
other obligation hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  Any assignment of any Loan or other obligation
hereunder shall be effective only upon appropriate entries with respect thereto
being made in the Register. In addition, the Administrative Agent shall maintain
on the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.1(a) that affects such Participant.  Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.10, 3.11, and 3.12 (subject to any requirements and
limitations thereunder) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.6(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 10.7 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Loan or other obligations under any Loan Document)
except to the extent (x) such disclosure is required pursuant to the last
sentence of this Section 10.6(d) or (y) that such disclosure is necessary to
establish that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender (and the Borrower, to the extent that the Participant requests payment
from the Borrower) shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The portion of the
Participant

 

68

--------------------------------------------------------------------------------


 

Register relating to any Participant requesting payment from the Borrower under
the Loan Documents shall be made available to the Borrower upon reasonable
request.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.10 or 3.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that is not incorporated under the laws of the United States shall
not be entitled to the benefits of Section 3.11 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.11(b) as though it were a
Lender.

 

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

10.7         Adjustments; Set-off. (a)  If any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set—off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, upon the occurrence and continuation of
any Event of Default, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to

 

69

--------------------------------------------------------------------------------


 

such Defaulting Lender as to which it exercised such right of setoff.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

10.8         Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.9         Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10       Integration. This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

10.11       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12       Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in (or
removed to) such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address determined pursuant to Section 10.2(a) or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

 

70

--------------------------------------------------------------------------------


 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

10.13       Acknowledgements. The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           none of the Arranger, the Administrative Agent or any Lender has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any other Loan Document, and the relationship
between the Arranger, the Administrative Agent and the Lenders, on one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

Without limiting the foregoing provisions of this Section 10.13, the Borrower
acknowledges that (i) it is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) in connection with the
process leading to such transactions, the Arranger and the Administrative Agent
is and has been acting solely as a principal and is not a financial advisor, an
agent or a fiduciary for the Borrower or any of its Affiliates; (iii) neither
the Arranger nor the Administrative Agent has assumed or will assume an
advisory, agency or fiduciary responsibility to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby (regardless of
whether any Agent Party has advised or is currently advising the Borrower or any
of its Affiliates on any other matter); (iv) neither the Arranger nor the
Administrative Agent has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except as expressly set
forth herein or in another Loan Document; (v) the Agent Parties may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and no Agent Party has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (vi) neither the Arranger nor the Administrative Agent has
provided or will provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby and the Borrower has
consulted with its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate in connection herewith.  In addition, the
Borrower waives and releases, to the fullest extent permitted by law, any claim
that it may have against the Arranger and the Administrative Agent for any
breach or alleged breach of any agency or fiduciary duty.

 

10.14       WAIVERS OF JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW, THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN

 

71

--------------------------------------------------------------------------------


 

ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.15       Confidentiality. Each of the Administrative Agent and the Lenders
agrees to use the Information (as defined below) solely for the purpose of
consummating the transactions contemplated by, or incidental to, this Agreement
and for underwriting other credit products proposed to be offered to the
Borrower and its Subsidiaries and agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives, in each case, solely for the
purpose of consummating the transactions contemplated by, or incidental to, this
Agreement and for underwriting other credit products proposed to be offered to
the Borrower and its Subsidiaries (it being understood that prior to any such
disclosure each such Person will be informed of the confidential nature of such
Information and shall agree to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to a confidentiality agreement
substantially in the form of Exhibit E, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.3 or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

10.16       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the

 

72

--------------------------------------------------------------------------------


 

time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

10.17       USA Patriot Act. Each Lender that is subject to the Act (as defined
below) and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

10.18       Amendment and Restatement.  On the Closing Date, this Agreement
shall amend, restate and supersede the Existing Credit Agreement in its
entirety, except as provided in this Section 10.18.  The rights and obligations
of the parties evidenced by the Existing Credit Agreement shall be evidenced by
this Agreement and the other Loan Documents and the giving of guarantees shall
continue under but as amended by this Agreement and the other Loan Documents,
and shall not in any event be terminated, extinguished or annulled but shall
hereafter be governed by this Agreement and the other Loan Documents.  All
references to the Existing Credit Agreement in any Loan Document or other
document or instrument delivered in connection therewith shall be deemed to
refer to this Agreement and the provisions hereof.  Without limiting the
generality of the foregoing and to the extent necessary, the Lenders and Bank of
America, in its capacity as the administrative agent thereunder reserve all of
their rights under the Existing Credit Agreement and the other “Loan Documents”
(as defined in the Existing Credit Agreement) which by their express terms
survive the termination of the Existing Credit Agreement and each of the Loan
Parties hereby obligates itself again in respect of all such present and future
“Obligations” (as defined in the Existing Credit Agreement).  Nothing contained
herein shall be construed as a novation of the “Obligations” outstanding under
and as defined in the Existing Credit Agreement, which shall remain in full
force and effect, except as modified hereby.

 

[Remainder of Page Left Intentionally Blank]

 

73

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

/s/ JOHN KINGSTON, III

 

Name: John Kingston, III

 

Title: Executive Vice President, General Counsel and Secretary

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

/s/ JEFF HALLMARK

 

Name: Jeff Hallmark

 

Title: Senior Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Swingline

 

Lender and as a Lender

 

 

 

 

 

By:

/s/ JEFF HALLMARK

 

Name: Jeff Hallmark

 

Title: Senior Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ DANE GRAHAM

 

Name: Dane Graham

 

Title: Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ KATHLEEN BOWERS

 

Name: Kathleen Bowers

 

Title: Director

 

 

 

 

 

/s/ ROBERT CHESLEY

 

Name: Robert Chesley

 

Title: Director

 

S-5

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ JEANNE O’CONNELL HORN

 

Name: Jeanne O’Connell Horn

 

Title: Executive Director

 

S-6

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, NA, as a Lender

 

 

 

 

 

By:

/s/ CINDY CHEN

 

Name: Cindy Chen

 

Title: Senior Vice President

 

S-7

--------------------------------------------------------------------------------


 

 

US BANK NA

 

 

 

 

 

By:

/s/ ROBERT L. BARRETT

 

Name: Robert L. Barrett

 

Title: Senior Vice President

 

S-8

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

 

 

 

 

 

By:

/s/ MICHAEL PENSARI

 

Name: Michael Pensari

 

Title: Managing Director

 

S-9

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

By:

/s/ JAY CAHILL

 

Name: Jay Cahill

 

Title: Director

 

 

 

 

 

/s/ KATHRIN MARTI

 

Name: Kathrin Marti

 

Title: Assistant Vice President

 

S-10

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a

 

Lender

 

 

 

 

 

By:

/s/ DAVID L. MAHMOOD

 

Name: David L. Mahmood

 

Title: Managing Director

 

S-11

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ JUSTIN BRAUER

 

Name: Justin Brauer

 

Title: Vice President

 

S-12

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ JOE TONGES

 

Name: Joe Tonges

 

Title: Vice President

 

S-13

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ GENEVIÈVE PICHÉ

 

Name: Geneviève Piché

 

Title: Vice President

 

S-14

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ ERIC Y.S. TSAI

 

Name: Eric Y.S. Tsai

 

Title: VP & General Manager

 

S-15

--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ JASON LEE

 

Name: Jason Lee

 

Title: V.P. & General Manager

 

S-16

--------------------------------------------------------------------------------


 

 

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By:

/s/ EDWARD CHEN

 

Name: Edward Chen

 

Title: VP & GM

 

S-17

--------------------------------------------------------------------------------


 

ANNEX I

 

PRICING GRID FOR REVOLVING CREDIT FACILITY

 

Pricing
Level

 

Debt Rating
S&P/Moody’s/Fitch

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin For
ABR Loans

 

Commitment Fee Rate

 

1

 

BBB+/Baa1/BBB+ or higher

 

1.500%

 

0.500%

 

0.350%

 

2

 

BBB/Baa2/BBB

 

1.750%

 

0.750%

 

0.400%

 

3

 

BBB-/Baa3/BBB-

 

2.000%

 

1.000%

 

0.500%

 

4

 

BBB- or Baa3 or BBB-/ BB+ or Ba1 or BB+

 

2.500%

 

1.500%

 

0.625%

 

5

 

BB+/Ba1/BB+ or lower

 

3.250%

 

2.250%

 

0.750%

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A TO
CREDIT AGREEMENT

 

FORM OF NOTE

 

[Date]

 

FOR VALUE RECEIVED, the undersigned, Affiliated Managers Group, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
                   (the “Lender”), at the Administrative Agent’s Office in
lawful money of the United States of America and in immediately available funds,
on the Termination Date the aggregate unpaid principal amount of all Revolving
Loans made by the Lender to the Borrower pursuant to the Credit Agreement
referred to below. The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the rates and on the dates specified in the Credit Agreement.

 

The Lender is authorized to record in its records, or on the schedules annexed
hereto, the date, Type and amount of each Revolving Loan made by it pursuant to
the Credit Agreement and the date and amount of each payment or prepayment of
principal thereof, each continuation thereof, each conversion of all or a
portion thereof to the other Type and, in the case of a Eurodollar Loan, the
length of each Interest Period with respect thereto. Each such recordation shall
constitute prima facie evidence of the accuracy of the information recorded. The
failure to make any such recordation shall not affect the obligations of the
Borrower in respect of any such Loan.

 

This Note (a) is one of the Notes referred to in the Fourth Amended and Restated
Credit Agreement dated as of January 12, 2011 (as amended or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the Lender,
various other financial institutions, and Bank of America, N.A., as
Administrative Agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is guaranteed as provided in the
Loan Documents. Reference is hereby made to the Loan Documents for a description
of the nature and extent of the guarantees, the terms and conditions upon which
each guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Note may become, or may be declared to be, immediately due and payable,
all as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, capitalized terms used but not defined herein
shall have the respective meanings given to them in the Credit Agreement.

 

A-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

Schedule A

to Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

 

 

 

 

 

 

 

 

Amount of ABR

 

 

 

 

 

 

 

 

 

Amount

 

Amount of

 

Loans Converted

 

Unpaid Principal

 

 

 

 

 

Amount of ABR

 

Converted to

 

Principal of ABR

 

to

 

Balance of ABR

 

Notation

 

Date

 

Loans

 

ABR Loans

 

Loans Repaid

 

Eurodollar Loans

 

Loans

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

Schedule B

to Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

 

 

 

 

 

 

 

 

 

 

Amount of

 

Unpaid

 

 

 

 

 

 

 

Amount

 

Interest Period

 

Amount of

 

Eurodollar

 

Principal

 

 

 

 

 

Amount of

 

Converted to

 

and Eurodollar

 

Principal of

 

Loans

 

Balance of

 

 

 

 

 

Eurodollar

 

Eurodollar

 

Rate with

 

Eurodollar

 

Converted to

 

Eurodollar

 

Notation

 

Date

 

Loans

 

Loans

 

Respect Thereto

 

Loans Repaid

 

ABR Loans

 

Loans

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B TO

CREDIT AGREEMENT

 

FORM OF BORROWER CERTIFICATE

 

AFFILIATED MANAGERS GROUP, INC.

 

Pursuant to subsection 5.1(d) of the Fourth Amended and Restated Credit
Agreement dated as of January 12, 2011 (the “Agreement”; capitalized terms
defined therein being used herein as therein defined) among Affiliated Managers
Group, Inc., a Delaware corporation (the “Borrower”), various financial
institutions and, Bank of America, N.A., as Administrative Agent, the
undersigned Responsible Officer of the Borrower hereby certifies as follows:

 

1.             The representations and warranties of the Borrower and each other
Loan Party set forth in the Agreement and each of the other Loan Documents to
which each is a party or which are contained in any certificate or financial
statement furnished by or on behalf of the Borrower or any other Loan Party
pursuant to or in connection with any Loan Document are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties stated to relate
to a specific earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date.

 

2.             Exhibit A hereto sets forth all consents or authorizations of,
filings with, notices to or other acts by or in respect of any Governmental
Authority or any other Person required in connection with the execution,
delivery, performance, validity or enforceability of the Agreement and the other
Loan Documents and such consents, authorizations and filings are in full force
and effect on the date hereof.

 

3.             No Default has occurred and is continuing as of the date hereof
or would result from the making of the Loans on the date hereof.

 

4.             Since December 31, 2009, there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect.

 

5.             There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Borrower, nor has any other event occurred
adversely affecting or to my knowledge threatening the continued corporate
existence of the Borrower after the date hereof.

 

6.             The Debt Rating of the Borrower on the date hereof is “BBB-” by
S&P.

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereto set his or her name.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Date: January 12, 2011

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C TO

CREDIT AGREEMENT

 

FORM OF OPINION OF

BORROWER’S COUNSEL

 

                   , 20    

 

To the Lenders and the Administrative Agent

party to the Credit Agreement

referred to below

c/o Bank of America, N.A., as Administrative Agent

Agency Management

335 Madison Avenue

Mail Code: NY1-503-04-03

New York, NY 10017

 

Ladies and Gentlemen:

 

This opinion is being furnished to you pursuant to the Fourth Amended and
Restated Credit Agreement, dated as of the date hereof (the “Credit Agreement”),
among Affiliated Managers Group, Inc., a Delaware corporation (the “Borrower”),
Bank of America, N.A., as Administrative Agent, and the several banks and other
financial institutions from time to time parties thereto as Lenders. Unless
otherwise defined herein, capitalized terms used herein shall have the
respective meanings set forth in the Credit Agreement.

 

We have acted as counsel to the Borrower, the Delaware corporations identified
on Exhibit A hereto (the “Delaware Corporations”), the Delaware limited
liability companies identified on Exhibit A hereto (the “Delaware LLCs”), the
Delaware partnership identified on Exhibit A hereto (the “Delaware Partnership,”
and, together with the Delaware Corporations, Delaware LLCs and the Borrower,
the “Delaware Entities”), Welch & Forbes, Inc., a Massachusetts corporation
(“Welch”), and First Quadrant Corp., a New Jersey corporation (“First Quadrant”
and, together with the Delaware Entities and Welch, the “Loan Parties”), in
connection with the Credit Agreement, the Subsidiary Guaranty Agreement and the
Notes being delivered today by the Loan Parties under the Credit Agreement
(which agreements and instruments are referred to herein collectively as the
“Credit Documents”).

 

We have examined such certificates, documents and records and have made such
investigation of fact and such examination of law as we have deemed appropriate
in order to enable us to render the opinions set forth herein. In conducting
such investigation, we have relied, without independent verification, upon
certificates of officers of the Loan Parties, public officials and other
appropriate Persons, and on the covenants as to the application of proceeds
contained in the Credit Documents.

 

--------------------------------------------------------------------------------


 

The opinions expressed herein are limited to matters governed by the laws of the
State of New York and the Commonwealth of Massachusetts, the General Corporation
Law of the State of Delaware, the Delaware Revised Uniform Partnership Act, the
Delaware Limited Liability Company Act, and the federal laws of the United
States of America (collectively, the “Covered Laws”). For purposes of rendering
the opinions expressed below, we have assumed that the Delaware Partnership is
governed as a general partnership under Delaware law.

 

We have assumed that First Quadrant (a) is a corporation validly existing and in
good standing under the laws of the State of New Jersey, (b) has the corporate
power to conduct the business in which it is engaged, to execute and deliver
each of the Credit Documents to which it is a party and to perform its
obligations thereunder, and (c) has duly authorized, executed and delivered the
Credit Documents to which it is a party.

 

Based upon and subject to the foregoing and subject to the additional
qualifications set forth below, we are of the opinion that:

 

1.             Each of the Borrower and the Delaware Corporations (a) is a
corporation validly existing and in good standing under the laws of the State of
Delaware and (b) has the corporate power to execute and deliver each of the
Credit Documents to which it is a party and to perform its obligations
thereunder.

 

2.             Each of the Delaware LLCs (a) is validly existing as a limited
liability company and in good standing under the laws of the State of Delaware
and (b) has the power under its limited liability company agreement and the
Delaware Limited Liability Company Act to execute and deliver each of the Credit
Documents to which it is a party and to perform its obligations thereunder.

 

3.             The Delaware Partnership (a) is validly existing as a partnership
and in good standing under the laws of the State of Delaware and (b) has the
power under its partnership agreement to execute and deliver each of the Credit
Documents to which it is a party and to perform its obligations thereunder.

 

4.             Welch (a) is a corporation validly existing and in good standing
under the laws of the Commonwealth of Massachusetts and (b) has the corporate
power to execute and deliver each of the Credit Documents to which it is a party
and to perform its obligations thereunder.

 

5.             Each of the Delaware Entities and Welch has duly authorized,
executed and delivered each of the Credit Documents to which it is a party.

 

6.             Subject to the qualifications set forth in the unnumbered
paragraphs at the end hereof, each of the Credit Documents constitutes the
legal, valid and binding obligation of such of the Loan Parties as are party
thereto and is enforceable against each such Person in accordance with its
terms.

 

7.             The execution and delivery by the Loan Parties of the Credit
Documents to which each such Person is party, and the performance by each such
Person of its obligations thereunder, (a) will not violate any Covered Laws,
(b) will not result in a breach or violation of, or constitute a default (or an
event that with notice or the lapse of time, or both, would constitute a
default), or require the repurchase of securities under, any of the agreements,
instruments, court orders, judgments and decrees listed on Exhibit B hereto and
(c) will not violate or require the repurchase of securities under the governing
documents of any of the Delaware Entities or Welch.

 

2

--------------------------------------------------------------------------------


 

8.             Except as may be required in order to perfect the Liens
contemplated by any of the Credit Documents, under the Covered Laws, no consent,
approval, license or exemption by, or order or authorization of, or filing,
recording or registration with, any governmental authority is required to be
obtained by any Loan Party in connection with the execution and delivery of the
Credit Documents to which such Person is party or the performance by each such
Person of its obligations thereunder.

 

9.             We are not representing any of the Loan Parties in any pending
litigation in which it is a named defendant that challenges the validity or
enforceability of, or seeks to enjoin the performance of, the Credit Documents.

 

10.           None of the Loan Parties is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.

 

11.           Neither the making of the Loans under the Credit Agreement, nor
the application of the proceeds thereof on the date hereof as provided in the
Credit Agreement, will violate Regulations T, U or X of the Board of Governors
of the Federal Reserve System.

 

Our opinion that the Credit Documents to which the Loan Parties are party
constitute the legal, valid and binding obligation of such of the foregoing
Persons as are party thereto, enforceable against each such Person party thereto
in accordance with its terms, is subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other laws of general
application affecting the rights and remedies of creditors and secured parties
and (ii) general principles of equity.

 

The opinions expressed herein do not purport to cover, and we express no opinion
with respect to, the applicability of Section 548 of the federal Bankruptcy Code
or any comparable provision of state law or the enforceability of the provision
contained in the last sentence in Section 2(a) of the Subsidiary Guaranty
Agreement, which purports to limit the obligations of any Guarantor thereunder
or the effect of the unenforceability of such provision on the enforceability of
the Subsidiary Guaranty Agreement.

 

The opinions expressed herein are subject to the qualification that the
enforceability of provisions in the Credit Documents providing for
indemnification or contribution may be limited by public policy considerations.
In addition, we express no opinion as to (i) the extent to which broadly worded
waivers may be enforced, (ii) the enforceability of any provision of the Credit
Documents which purports to grant the right of setoff to an affiliate of a
lender or a purchaser of a participation in the loans outstanding thereunder,
which permits the exercise of a right of setoff against amounts not then due,
which provides for interest on interest or automatic compounding of interest,
liquidated damages or prepayment premiums, or which is determined to constitute
a penalty or forfeiture or (iii) the extent to which provisions providing for
conclusive presumptions or determinations, non-effectiveness of oral
modifications, arbitration, waiver of venue, or waiver of offset or defenses
will be enforced. In connection with the provisions of the Credit Documents
whereby the parties submit to the jurisdiction of the courts of the United
States of America located in the State of New York, we note the limitations of
28 U.S.C. §§ 1331 and 1332 on subject matter jurisdiction of the federal courts.

 

In addition, certain provisions contained in the Credit Documents, including the
grant of powers of attorney thereunder, may be unenforceable in whole or in
part, but the inclusion of such provisions in the Credit Documents does not
affect the validity of any of the other provisions thereof, and the remaining

 

3

--------------------------------------------------------------------------------


 

provisions of the Credit Documents are sufficient for the practical realization
of the benefits intended to be provided thereby.

 

This opinion is being furnished only to the Lenders and the Administrative Agent
and is solely for their benefit and the benefit of their assignees who become
Lenders under the Credit Documents. This opinion may not be relied upon for any
other purpose or by any other Person without our prior written consent.

 

 

Very truly yours,

 

 

 

 

 

Ropes & Gray LLP

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D TO

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective Commitments identified below (including, without
limitation, the Swingline Loans included in such facility) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to

 

--------------------------------------------------------------------------------

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

(3) Select as appropriate.

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

D-1

--------------------------------------------------------------------------------


 

[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate] of [identify Lender]]

 

 

3.

Borrower:      Affiliated Managers Group, Inc.

 

 

4.

Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

 

5.

Credit Agreement:      Fourth Amended and Restated Credit Agreement, dated as of
January 12, 2011 among Affiliated Managers Group, Inc., various financial
institutions and Bank of America, N.A., as Administrative Agent.

 

 

6.

Assigned Interest:

 

 

 

 

 

 

 

Amount of

 

Percentage

 

 

 

 

 

 

 

Aggregate

 

Commitment

 

Assigned of

 

CUSIP

 

Assignor[s](5)

 

Assignee[s](6)

 

Commitment

 

Assigned

 

Commitment(7)

 

Number

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

[7.

Trade Date:                                     ](8)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5)                                  List each Assignor, as appropriate.

(6)                                  List each Assignee, as appropriate.

(7)                                  Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(8)                                  To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

D-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to and](9) Accepted:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

[Consented to:](10)

 

 

 

 

 

 

 

AFFILIATED MANAGER GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(9)           To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

(10)         To be added only if the consent of the Borrower and/or other
parties (e.g. Swingline Lender) is required by the terms of the Credit
Agreement.

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E TO

CREDIT AGREEMENT

 

FORM OF CONFIDENTIALITY AGREEMENT

 

[LETTERHEAD OF INFORMATION RECIPIENT]

 

                             ,       

 

[Name and Address of

Information Provider]

 

Dear Sirs:

 

In connection with our interest in entering into a transaction (“Transaction”)
to purchase [a participation interest in] [an assignment of] the rights of a
Lender pursuant to Section 10.6 of the Fourth Amended and Restated Credit
Agreement dated as of January 12, 2011 (as amended or otherwise modified from
time to time, the “Credit Agreement”) among Affiliated Managers Group, Inc. (the
“Company”), various financial institutions and Bank of America, N.A., as
Administrative Agent, the Company is furnishing us with certain information
which is either non-public, confidential or proprietary in nature. All
information furnished (irrespective of the form of communication) to us, our
agents or our representatives, including without limitation attorneys,
accountants, consultants and financial advisors (collectively,
“representatives”), by the Company or any of its representatives, and all
analyses, compilations, data, studies or other documents prepared by us or our
representatives containing, or based in whole or in part on, any such furnished
information or reflecting our review or assessment of the Company are
hereinafter collectively referred to as the “Information”. In consideration of
our being furnished with the Information, we agree that:

 

1.             The Information will be kept confidential, will not, without the
prior written consent of the Company or except as required by law (including to
bank regulators and examiners) and then only with prior written notice as soon
as possible to the Company (provided that such written notice shall not be
required for ordinary course disclosures pursuant to requests by bank regulators
and examiners or to the extent prohibited by law or legal process), be disclosed
by us or our representatives, in any manner whatsoever, in whole or in part, and
will not be used by us or our representatives directly or indirectly for any
purpose other than evaluating a Transaction.  Moreover, we agree to transmit the
Information only to those representatives who need to know the Information for
the purpose of evaluating a Transaction, who are informed by us of the
confidential nature of the Information and who are provided with a copy of this
Confidentiality Agreement (this “Agreement”) and agree to be bound by the terms
of this Agreement.  We will be responsible for any breach of this Agreement by
our representatives.

 

E-1

--------------------------------------------------------------------------------


 

2.             Without the Company’s prior written consent, we and our
representatives will not disclose to any other person the fact that the
Information has been made available, that discussions or negotiations are taking
place concerning a possible transaction involving us and the Company or any of
the terms, conditions or other facts with respect to any such possible
transaction, including the status thereof, except as required by law (including
to bank regulators and examiners) and then only with prior written notice as
soon as possible to the Company (provided that such written notice shall not be
required for ordinary course disclosures pursuant to requests by bank regulators
and examiners or to the extent prohibited by law or legal process). The term
“person” as used in this letter shall be interpreted to include, without
limitation, the media and any corporation, company, group, partnership or
individual.

 

3.             The Information and all copies thereof will be destroyed or
returned immediately, without retaining any copies thereof, (a) if we do not
within a reasonable time proceed with a Transaction or (b) at any earlier time
that the Company so requests; provided that we may retain copies of Information
as required by law (including bank regulations), pursuant to our customary
document retention policies or in back-up tapes or similar electronic form.
Notwithstanding the return or destruction of the Information, we and our
representatives will continue to be bound by our obligations hereunder.

 

4.             This Agreement shall be inoperative as to such portions of the
Information which (a) are or become generally available to the public other than
as a result of a disclosure by us or our representatives; (b) become available
to us on a nonconfidential basis from a source other than the Company or one of
its representatives which has represented to us that it is not bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company or any other party with respect to
any portion of the Information; or (c) were known to us on a nonconfidential
basis prior to its disclosure to us by the Company or one of its
representatives.

 

5.             We understand that the Company has endeavored to include in the
Information those materials which are believed to be reliable and relevant for
the purpose of our evaluation, but we acknowledge that the Company and its
representatives make no representation or warranty as to the accuracy or
completeness of the Information. We agree that the Company and its
representatives shall have no liability to us or to any of our representatives
as a result of the use of the Information by us and our representatives, it
being understood that only those particular representations and warranties which
may be made by the Company in a definitive agreement, when, as and if it is
executed, and subject to such limitations and restrictions as may be specified
in such definitive agreement, shall have any legal effect.  We further agree
that unless and until a definitive agreement regarding a Transaction has been
executed, neither we nor the Company will be under any legal obligation of any
kind whatsoever with respect to any Transaction by virtue of this Agreement
except for the matters specifically agreed to herein. We acknowledge and agree
that the Company reserves the right to exercise its consent rights under the
Credit Agreement (such consent not to be unreasonably withheld or delayed).

 

6.             In the event that we or anyone to whom we transmit the
Information pursuant to this Agreement are requested or become legally compelled
(by oral questions, interrogatories, request for information or documents,
subpoena, criminal or civil investigative demand or similar process) to disclose
any of the Information, we will (so long as not prohibited

 

E-2

--------------------------------------------------------------------------------


 

by law or legal process) provide the Company with prompt written notice so that
the Company may seek (with our cooperation, if so requested by the Company) a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement. In the event that such protective order or other
remedy is not obtained, or the Company waives compliance with the provisions of
this Agreement, we will furnish only that portion of the Information which is
legally required and will exercise reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded the Information.

 

7.             We acknowledge that we are aware, and we will advise our
representatives who receive Information, that the U.S. securities laws restrict
any person who has material, non-public information concerning the Company from
purchasing or selling securities of the Company (and options, warrants and
rights relating thereto).

 

8.             We agree that the Company shall be entitled to equitable relief,
including injunction and specific performance, in the event of any actual or
threatened breach of this Agreement. Such remedies shall not be deemed to be the
exclusive remedies for a breach of this Agreement by us or our representatives
but shall be in addition to all other remedies available at law or equity.

 

9.             It is further understood and agreed that no failure or delay by
the Company in exercising any right, power or privilege under this Agreement
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise of any right, power or privilege
hereunder.

 

10.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed within such State.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF INFORMATION RECIPIENT]

 

 

 

 

 

By:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F TO

CREDIT AGREEMENT

 

TERMS AND CONDITIONS OF SUBORDINATED INDEBTEDNESS

 

Subordination Provisions

 

(a)           General.  This [                  ], including all principal,
interest, fees, costs, enforcement expense (including legal fees and
disbursements), and any other reimbursement and indemnity obligations created or
evidenced by this [                    ], or any prior, concurrent or subsequent
notes, instruments, or agreements of indebtedness, liabilities or obligations of
any type or form whatsoever relating thereto in favor of [the Payee]
(“Subordinated Debt”) and any and all documents or instruments evidencing,
guaranteeing or securing directly or indirectly any of the foregoing, whether
now existing or hereafter created (“Subordinated Documents”), shall be and
hereby are subordinated and the payment thereof is deferred until the full and
final payment in cash of the Senior Debt, whether now or hereafter incurred or
owed by the Maker.  Notwithstanding the immediately preceding sentence, the
Maker shall be permitted to pay, and [the Payee] shall be permitted to receive,
any regularly scheduled payment of interest or principal on this
[              ], so long as at the time of such payment, such payment is
permitted and no default or event of default has occurred and is continuing, in
each case under the terms and provisions of any Senior Debt or would occur after
giving effect thereto.

 

(b)           Enforcement.  [The Payee] will not take or omit to take any action
or assert any claim with respect to the Subordinated Debt or otherwise which is
inconsistent with the provisions of this Section [      ]. Without limiting the
foregoing, [the Payee] will not assert, collect or enforce the Subordinated Debt
or any part thereof or take any action to foreclose or realize upon the
Subordinated Debt or any part thereof or enforce any of the Subordinated
Documents except (i) in each such case as necessary, so long as no default or
event of default has occurred and is then continuing under the terms and
provisions of any Senior Debt or would occur after giving effect thereto, to
collect any sums expressly permitted to be paid by the Maker pursuant to
Section [    ](a) above or (ii) to the extent (but only to such extent) that the
commencement of a legal action may be required to toll the running of any
applicable statute of limitations. Until the Senior Debt has been finally paid
in full in cash, [the Payee] shall not have any right of subrogation,
reimbursement, restitution, contribution or indemnity whatsoever from any assets
of the Maker or any guarantor of or provider of collateral security for any
Senior Debt. [The Payee] further waives any and all rights with respect to
marshalling.

 

(c)           Payments Held in Trust. [The Payee] will hold in trust and
immediately pay over to the holders of Senior Debt, in the same form of payment
received, with appropriate endorsements, for application to the Senior Debt, any
cash (or cash equivalent) amount that the Maker pays to [the Payee] with respect
to the Subordinated Debt, or as collateral for the Senior Debt any other assets
of the Maker that [the Payee] may receive with respect to Subordinated Debt, in
each case except with respect to payments expressly permitted pursuant to
Section [    ](a) above.

 

F-1

--------------------------------------------------------------------------------


 

(d)           Defense to Enforcement. If [the Payee], in contravention of the
terms of this [            ], shall commence, prosecute or participate in any
suit, action or proceeding against the Maker, then the Maker may interpose as a
defense or plea the agreements in this [          ], and any holder of Senior
Debt may intervene and interpose such defense or plea in its name or in the name
of the Maker. If [the Payee], in contravention of the terms of this
[                ], shall attempt to collect any of the Subordinated Debt or
enforce any of the Subordinated Documents, then any holder of Senior Debt or the
Maker may, by virtue of this Agreement, restrain the enforcement thereof in the
name of any holder of Senior Debt or in the name of the Maker. If [the Payee],
in contravention of the terms of this Agreement, obtains any cash or other
assets of the Maker as a result of any administrative, legal or equitable
actions, or otherwise, [the Payee] agrees forthwith to pay, deliver and assign
to the holders of Senior Debt, with appropriate endorsements, any such cash (or
cash equivalent) for application to the Senior Debt and any such other assets as
collateral for the Senior Debt.

 

(e)           Bankruptcy, Etc.

 

(i)            At any meeting of creditors of the Maker or in the event of any
case or proceeding, voluntary or involuntary, for the distribution, division or
application of all or part of the assets of the Maker or the proceeds thereof,
whether such case or proceeding be for the liquidation, dissolution or winding
up of the Maker or its business, a receivership, insolvency or bankruptcy case
or proceeding, an assignment for the benefit of creditors or a proceeding by or
against the Maker for relief under the federal Bankruptcy Code or any other
bankruptcy, reorganization or insolvency law or any other law relating to the
relief of debtors, readjustment of indebtedness, reorganization, arrangement,
composition or extension or marshalling of assets or otherwise, the holders of
Senior Debt are hereby irrevocably authorized at any such meeting or in any such
proceeding to receive or collect any cash or other assets of the Maker
distributed, divided or applied by way of dividend or payment, or any securities
issued on account of any Subordinated Debt, and apply such cash to or hold such
other assets or securities as collateral for the Senior Debt, and to apply to
the Senior Debt any cash proceeds of any realization upon such other assets or
securities that the holders of Senior Debt elect to effect, until all of the
Senior Debt shall have been paid in full in cash.

 

(ii)           Notwithstanding the foregoing provisions of
Section[      ](e)(i) above, [the Payee] shall be entitled to receive and retain
any securities of the Maker or any other corporation or other entity provided
for by a plan of reorganization or readjustment provided that: (x) the payment
of such securities is subordinate, at least to the extent provided in this
[                    ] with respect to Subordinated Debt, to the payment of all
Senior Debt under any such plan of reorganization or readjustment, (y) the
rights of the holders of the Senior Debt are not, without the consent of such
holders, altered or impaired by such arrangement, reorganization or
readjustment, and (z) all other terms of such arrangement, reorganization or
readjustment are acceptable to the holders of Senior Debt.

 

(iii)          [[The Payee] undertakes and agrees for the benefit of each holder
of Senior Debt to execute, verify, deliver and file any proof of claim, consent,
assignment or other instrument which any holder of Senior Debt may at any time
require in order to prove and realize upon any right or claim pertaining to the
Subordinated Debt and to effectuate the full benefit of

 

F-2

--------------------------------------------------------------------------------


 

the subordination contained herein; and upon failure of [the Payee] so to do
prior to 30 days before the expiration any such holder of Senior Debt shall be
deemed irrevocably appointed the agent and attorney-in-fact of [the Payee] to
execute, verify, deliver and file any such proof of claim, consent, assignment
or other instrument.](11)

 

(iv)          At any such meeting of creditors or in the event of any such case
or proceeding, [the Payee] shall not vote with respect to any plan of partial or
complete liquidation, reorganization, arrangement, composition or extension, or
take any other action in any way so as to contest (i) the validity of any Senior
Debt or any collateral therefor or guaranties thereof, (ii) the relative rights
and duties of any holders of any Senior Debt established in any instruments or
agreements creating or evidencing any of the Senior Debt with respect to any of
such collateral or guaranties or (iii) [the Payee]’s obligations and agreements
set forth in this Agreement.

 

(f)            Freedom of Dealing. [The Payee] agrees that the Maker may, from
time to time and at any time, incur additional Senior Debt as it deems
necessary, appropriate or desirable in its sole discretion. [The Payee] agrees,
with respect to any and all Senior Debt and any and all collateral therefor or
guaranties thereof, that the Maker and the holders of Senior Debt may agree to
increase the amount of any Senior Debt or otherwise modify the terms of any
Senior Debt, and the holders of Senior Debt may grant extensions of the time of
payment or performance to and make compromises, including releases of collateral
or guaranties, and settlements with the Maker and all other persons, in each
case without the consent of [the Payee] and without affecting the agreements of
[the Payee] contained in this [              ]; provided, however, that nothing
contained in this Section [      ](f) shall constitute a waiver of the right of
the Maker itself to agree to or consent to a settlement or compromise of a claim
which any holder of Senior Debt may have against the Maker.

 

(g)           Sale of Subordinated Debt. [The Payee] will not, at any time while
this Agreement is in effect, sell, transfer, pledge, assign, hypothecate or
otherwise dispose of any Subordinated Debt to any person other than a person who
agrees in a writing, satisfactory in form and substance to the Maker and the
holders of a majority of the then outstanding principal amount of Senior Debt,
to be bound by all of the obligations of [the Payee] hereunder. In the case of
any such disposition by [the Payee], [the Payee] will use its best efforts to
notify each holder of Senior Debt at least 10 days prior to the date of any of
such intended disposition.

 

(h)           Continuation of Subordination.  To the extent that the Maker or
any guarantor of or provider of collateral for the Senior Debt makes any payment
on the Senior Debt that is subsequently invalidated, declared to be fraudulent
or preferential or set aside or is required to be repaid to a trustee, receiver
or any other party under any bankruptcy, insolvency or reorganization act, state
or federal law, common law or equitable cause (such payment being hereinafter
referred to as a “Voided Payment”), then to the extent of such Voided Payment,
that portion of the Senior Debt that had been previously satisfied by such
Voided Payment shall be revived and continue in full force and effect (and
continue to have the benefit of the subordination provisions hereof) as if

 

--------------------------------------------------------------------------------

(11) This clause (iii) shall only be required for Subordinated Payment Notes
issued on or after the Closing Date.

 

F-3

--------------------------------------------------------------------------------


 

such Voided Payment had never been made. To the extent that [the Payee] has
received any payments with respect to Subordinated Debt subsequent to the date
of the initial receipt of such Voided Payment by a holder of Senior Debt and
such payments have not been invalidated, declared to be fraudulent or
preferential or set aside or required to be repaid to a trustee, receiver, or
any other party under any bankruptcy act, state or federal law, common law or
equitable cause, [the Payee] shall be obligated and hereby agrees that any such
payment so made or received shall be deemed to have been received in trust for
the benefit of the recipient of the Voided Payment, and [the Payee] hereby
agrees to pay to the recipient of the Voided Payment, upon demand, the full
amount so received by [the Payee] during such period of time to the extent
necessary fully to restore to the recipient of the Voided Payment the amount of
such Voided Payment.

 

(i)            Continuing Agreement.  The provisions of this Section [    ]
constitute a continuing agreement and shall be binding upon the Maker and [the
Payee] and their successors and assigns, and inure to the benefit of and be
enforceable by each holder of Senior Debt and their successors, transferees and
assigns.

 

For purposes of these subordination provisions, Senior Debt would be defined as
follows:

 

“Senior Debt” means (i) all indebtedness of the Maker for or relating to money
borrowed from banks or other institutional lenders or evidenced by a note, bond,
debenture or similar instrument and financing leases, including any extension or
renewals thereof, whether outstanding on the date hereof or hereafter created or
incurred, which is not by its terms subordinate and junior to or on a parity
with the [                  ]s, (ii) all guaranties by the Maker, which are not
by their terms subordinate and junior to or on a parity with the
[              ]s, of indebtedness of any subsidiary if such indebtedness would
have been Senior Debt pursuant to the provisions of clause (i) of this sentence
had it been indebtedness of the Maker, (iii) all obligations of the Maker in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for account of the Maker, and (iv) all
obligations of the Maker in connection with an interest rate swap, cap or collar
agreement or similar arrangement between the Maker and one or more financial
institutions providing for the transfer or mitigation of interest risks either
generally or under specific contingencies, in each case including all principal,
interest (including, without limitation, any interest accruing subsequent to the
commencement of bankruptcy, insolvency or similar proceedings with respect to
the Maker, whether or not such interest is allowable as a claim in any such
proceeding), fees, costs, enforcement expenses (including legal fees and
disbursements), collateral protection expenses and other reimbursement or
indemnity obligations created or evidenced by any prior, concurrent, or
subsequent notes, instruments or agreements of indebtedness, liabilities or
obligations of any type or form whatsoever relating to any of the foregoing.
Senior Debt shall expressly include any and all interest accruing and
out-of-pocket costs or expenses incurred after the date of any filing by or
against the Maker of any petition under the federal Bankruptcy Code or any other
bankruptcy, insolvency, or reorganization act regardless of whether the claim of
any holder of Senior Debt therefor is allowed or allowable in the case or
proceeding relating thereto.

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT G TO

CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                , 20   

 

To:          Bank of America, N.A., as Administrative Agent,

and the Lenders under the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Please refer to the Fourth Amended and Restated Credit Agreement dated as of
January 12, 2011 (as amended or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                                      ] of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.1(a) of the Credit Agreement for the fiscal
year ended as of the Financial Statement Date specified above (the “Statement
Date”), together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.1(b) of the Credit Agreement for the fiscal
quarter ended as of the Financial Statement Date specified above (the “Statement
Date”).  Such financial statements fairly present, in all material respects, the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the period covered by the attached financial
statements with a view to determining whether during such period the Borrower
performed and observed all its obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned no Default exists.]

 

G-1

--------------------------------------------------------------------------------


 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

3.             Schedule 2 sets forth a true and accurate calculation of each of
the financial covenants set forth on Section 7.1 of the Credit Agreement as of
the Statement Date.

 

4.             Schedule 3 describes any material change in accounting policies
or financial reporting practices by the Borrower or any Subsidiary.

 

5.             Schedule 4 sets forth a listing for each Investment Firm of its
aggregate assets under management as of the Statement Date.

 

6.             Schedule 5 sets forth a listing of all Acquisitions of new
Investment Firms consummated during the most recently ended fiscal quarter for
which more than $50,000,000 but less than $150,000,000 in aggregate
consideration (including any non-cash consideration) was paid, together with all
documents required pursuant to Section 6.2(e) of the Credit Agreement.

 

7.             Schedule 6 sets forth a listing of all Acquisitions of new
Investment Firms consummated during the most recently ended fiscal quarter for
which less than $50,000,000 in aggregate consideration (including any non-cash
consideration) was paid.

 

8.             Schedule 7 sets forth a listing of all Acquisitions of additional
Capital Stock of any existing Investment Firm consummated during the most
recently ended fiscal quarter.

 

9.             Schedule 8 sets forth a listing of all acquisitions of
incremental equity interests of any entity that is at the time of the
acquisition of such interests already the subject of a pledge consummated during
the most recently ended fiscal quarter.

 

10.           Schedule 9 sets forth a calculation of Indebtedness and Liens
permitted pursuant to Section 7.2 and Section 7.3(i) of the Credit Agreement.

 

11.           Schedule 10 sets forth a calculation of all asset sales made after
the Closing Date pursuant to Section 7.5(d) of the Credit Agreement .

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            , 20    .

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------

 


 

EXHIBIT H TO

CREDIT AGREEMENT

 

FORM OF BORROWING NOTICE

 

Date:                , 20   

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Fourth Amended and Restated Credit Agreement dated as of
January 12, 2011 (as amended or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

[A.          The Borrower hereby requests a borrowing of Revolving Loans:

 

1.             Comprised of [Eurodollar][ABR] Loans.

 

2.             In the amount of $                      .

 

3.             On [specify Borrowing Date].

 

4.             For Eurodollar Loans:with an Interest Period of           
[months][weeks].]

 

[B.           The Borrower hereby requests a borrowing of the Swingline Loans:

 

1.             In the amount of $                      .

 

2.             On [specify Borrowing Date].

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 5.2(a) and (b) shall be satisfied on and as of the Borrowing Date.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I TO

CREDIT AGREEMENT

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

Date:                , 20  

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Fourth Amended and Restated Credit Agreement dated as of
January 12, 2011 (as amended or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

[FOR CONVERSIONS]

 

The Borrower hereby requests a conversion of Revolving Loans comprised of
[Eurodollar][ABR] Loans:

 

1.             On [specify conversion date].

 

[2.            Such Revolving Loans are to be converted into [ABR][Eurodollar]
Loans. ]

 

3.             The aggregate amount of Revolving Loans to be converted is
$                .

 

4.             [For conversion into Eurodollar Loans only] The Interest Period
for such Eurodollar Loans shall be            [months][weeks].

 

[FOR CONTINUATIONS]

 

The Borrower hereby requests a continuation of Revolving Loans comprised of
Eurodollar Loans:

 

1.             On [specify continuation date].

 

2.             The Interest Period for such continued Eurodollar Loans shall be
           [months][weeks].

 

The Borrower hereby certifies that no Event of Default exists.(12)

 

--------------------------------------------------------------------------------

(12) This certification is applicable to conversions to Eurodollar Loans and
continuations of Eurodollar Loans.

 

I-1

--------------------------------------------------------------------------------


 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J TO

CREDIT AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

[Date]

 

Bank of America, N.A., as Administrative Agent

under the Credit Agreement referred to below

Attention:                

 

Ladies/Gentlemen:

 

Please refer to the Fourth Amended and Restated Credit Agreement dated as of
January 12, 2011 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, various financial institutions and Bank
of America, N.A., as Administrative Agent. Capitalized terms used but not
defined herein have the respective meanings set forth in the Credit Agreement.

 

In connection with the increase in the Aggregate Commitments from
$                     to $                     pursuant to Section 2.3 of the
Credit Agreement, the undersigned confirms that it has agreed to become a Lender
under the Credit Agreement with a Commitment of $                     effective
on                          , 20     (the “Increase Effective Date”).

 

The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Borrower pursuant to the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to become a
Lender under the Credit Agreement; and (b) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Credit Agreement.

 

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Joinder Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement; and (ii) no notices to, or consents, authorizations or approvals of,
any Person are required (other than any already given or obtained) for its due
execution and delivery of this Joinder Agreement or the performance of its
obligations as a Lender under the Credit Agreement.

 

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Borrower may reasonably
request in connection with the transactions contemplated by this Joinder
Agreement.

 

J-1

--------------------------------------------------------------------------------


 

The following administrative details apply to the undersigned:

 

(A)

Notice Address:

 

 

 

 

 

 

Legal name:

                                                   

 

 

Address:

                                                   

 

 

 

                                                   

 

 

 

                                                   

 

 

Attention:

                                                   

 

 

Telephone: (      )

                                                   

 

 

Facsimile: (      )

                                                   

 

 

 

 

 

(B)

Payment Instructions:

 

 

 

 

 

Account No.:

                                                   

 

 

At:

                                                   

 

 

 

                                                   

 

 

 

                                                   

 

 

Reference:

                                                   

 

 

Attention:

                                                   

 

 

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

This Joinder Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement.  THIS JOINDER AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

 

Very truly yours,

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

J-2

--------------------------------------------------------------------------------


 

Acknowledged and consented to as of                             , 20

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged and consented to as of                             , 20

 

 

 

AFFILIATED MANAGERS GROUP, INC., as Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT K TO

CREDIT AGREEMENT

 

FORM OF

SUBSIDIARY GUARANTY

 

This SUBSIDIARY GUARANTY dated as of                         , 20     (as
amended, restated, supplemented or otherwise modified from time to time, this
“Guaranty”) is made by the parties signatory hereto (each a “Guarantor” and
collectively, the “Guarantors”) in favor of Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
Lenders (as defined below) under the Fourth Amended and Restated Credit
Agreement dated as of January 12, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Affiliated
Managers Group, Inc. (the “Borrower”), various financial institutions (the
“Lenders”) and the Administrative Agent.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans (as defined in the Credit Agreement) to the Borrower;

 

WHEREAS, each Guarantor will benefit from the making of the Loans and is willing
to guaranty the Guaranteed Obligations (as defined below); and

 

NOW, THEREFORE, each Guarantor agrees with the Administrative Agent, for the
ratable benefit of the Administrative Agent and the Lenders, as follows:

 

1.             Definitions and Interpretation. (a) Unless otherwise defined
herein, capitalized terms used herein have the respective meanings given to them
in the Credit Agreement.

 

(a)         The following terms shall have the following meanings:

 

“Guaranteed Obligations” means the collective reference to all Obligations,
including all unpaid principal of and interest on the Loans and all other
obligations and liabilities of the Borrower to the Administrative Agent and the
Lenders (including interest accruing at the then applicable rate provided in the
Credit Agreement after the maturity of the Loans and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, that may arise under, out of or in connection
with the Credit Agreement, any Loan Document or any other document made,
delivered or given in connection therewith, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by the
Borrower or any other Loan Party pursuant to the terms of the Credit Agreement
or any other Loan Document).

 

K-1

--------------------------------------------------------------------------------


 

(b)        The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty, and Section references are to
this Guaranty unless otherwise specified.

 

(c)         The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(d)        The term “including” is not limiting and means “including without
limitation”.

 

2.             Guarantee. (a) Each Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably, as primary obligor and not merely
as surety, guarantees to the Administrative Agent, for the ratable benefit of
the Lenders and their respective successors, indorsees, transferees and assigns,
the prompt and complete payment and performance when due and payable (whether at
the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations (other
than payment) which might otherwise constitute a defense to the obligations of
the Guarantor under this Guaranty, and the Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to any or
all of the foregoing. The obligations of each Guarantor under this Guaranty
shall be limited to the maximum amount of the Guaranteed Obligations that such
Guarantor may guaranty without rendering its obligations under this Guaranty
void or voidable with respect to such Guarantor under any fraudulent conveyance
or fraudulent transfer law.

 

(b)        To the extent permitted by law, the guaranty hereunder shall be
construed as a continuing, absolute and unconditional and irrevocable guaranty
of payment without regard to (i) the validity or unenforceability of the Credit
Agreement or any other Loan Document, any of the Guaranteed Obligations or any
collateral security therefor or other guaranty or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
other Lender; (ii) any defense, set-off or counterclaim (other than a defense of
payment or performance) that may at any time be available to or be asserted by
the Borrower or any Guarantor or any other Person against the Administrative
Agent or any Lender or any other Person, (iii) any extension, renewal,
settlement, compromise, waiver or release in respect of any obligation of the
Borrower under any Loan Document, (iv) any modification or amendment of or
supplement to this Guaranty, any other Loan Document, (v) any release,
impairment or invalidity of any other guaranty for the Guaranteed Obligations
(or any portion thereof), (vi) any change in the corporate existence, structure
or ownership of the Borrower or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or the Borrower’s assets or any
resulting release or discharge of any obligation of the Borrower contained in
the Credit Agreement, any other Loan Document or (vii) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or any
Guarantor), other than payment in full of the Guaranteed Obligations, that
constitutes, or might be construed to

 

K-2

--------------------------------------------------------------------------------


 

constitute, an equitable or legal discharge of the Borrower for the Guaranteed
Obligations, or of any Guarantor under this Guaranty, in bankruptcy or in any
other instance.

 

(c)         Each Guarantor’s obligations hereunder shall remain in full force
and effect until the Commitments have terminated and all Guaranteed Obligations
have been paid in full in cash. If at any time any payment of principal,
interest or any other amount payable by the Borrower under or in connection with
the Credit Agreement, any other Loan Document is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower, any other Person or otherwise, each Guarantor’s obligations hereunder
with respect to such payment shall be reinstated as though such payment had been
due but not made at such time.

 

(d)        Each Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest and any notice not provided for herein, as well as any
requirement that at any time any action be taken by any Person against the
Borrower or any other Person.

 

(e)         Each Guarantor shall make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless such Guarantor is compelled by law to make such
deduction or withholding. If any such obligation (other than one arising with
respect to taxes based on or measured by the income or profits of any of the
Administrative Agent or any Lender) is imposed upon such Guarantor with respect
to any amount payable by it hereunder, the Guarantor will pay to the
Administrative Agent for the benefit of the Persons entitled thereto, on the
date on which such amount is due and payable hereunder, such additional amount
in Dollars as shall be necessary to enable the such Person to receive the same
net amount which such Person would have received on such due date had no such
obligation been imposed upon the Guarantor. For the avoidance of doubt,
Guaranteed Obligations hereunder are subject to the Borrower’s right to set-off
or counterclaim and deduct for any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings, compulsory loans, restrictions or conditions of
any nature imposed by any jurisdiction or to withhold additional amounts
requested by Lenders, in each case, pursuant to the Credit Agreement or any
other Loan Document as if such Guaranteed Obligations were being paid directly
by the Borrower. The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.

 

(f)         Notwithstanding any payment made by or for the account of the
Borrower pursuant to this Section, no Guarantor shall be subrogated to any right
of the Administrative Agent or any Lender, or have any right to obtain
reimbursement from the Borrower, until such time as the Administrative Agent and
the Lenders shall have received final payment in cash of the full amount of the
Guaranteed Obligations and the Commitments shall have terminated.

 

(g)        If acceleration of the time for payment of any amount payable by the
Borrower under the Credit Agreement or any other Loan Document is stayed upon
the insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject

 

K-3

--------------------------------------------------------------------------------


 

to acceleration under the terms of the Credit Agreement shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Administrative
Agent.

 

3.             Notices. All notices, requests and demands hereunder shall be
given, and shall be deemed received, in accordance with the provisions of
Section 10.2 of the Credit Agreement. Each Guarantor (a) irrevocably designates
the Borrower as its agent to receive any such notice, request or demand and
(b) agrees that any notice received, or deemed received, by the Borrower shall
conclusively be deemed to have been received by such Guarantor.

 

4.             Severability. Any provision of this Guaranty that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

5.             Amendments in Writing; No Waiver; Cumulative Remedies. (a) None
of the terms or provisions of this Guaranty may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by the Guarantors
and the Administrative Agent.

 

(b)        Neither the Administrative Agent nor any Lender shall by any act
(except by a written instrument pursuant to clause (a) above), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or such Lender would otherwise
have on any future occasion.

 

(c)         The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

(d)        One or more additional Persons may become parties hereto from time to
time, as described in and in accordance with the Credit Agreement, by executing
and delivering to the Administrative Agent a counterpart signature page hereof.
Immediately upon such execution and delivery (and without any further action),
each such additional Person will become a party to, and will be bound by all of
the terms of, this Guaranty.

 

6.             Section Headings. The section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

K-4

--------------------------------------------------------------------------------


 

7.             Successors and Assigns. This Guaranty shall be binding upon the
Guarantors and their-respective successors and assigns and shall inure to the
benefit of the Administrative Agent and the Lenders and their respective
successors and assigns.

 

8.             GOVERNING LAW.   THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.             Submission to Jurisdiction; Waivers. Each Guarantor hereby
irrevocably and unconditionally:

 

(a)         submits for itself and its property in any legal action or
proceeding relating to this Guaranty, or for recognition and enforcement of any
judgment in respect hereof, to the non-exclusive general jurisdiction of the
Courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)        agrees that any such action or proceeding may be brought in (or
removed to) such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

(c)         agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Borrower at its address provided in Section 10.2 of the Credit Agreement
or at such other address of which the Administrative Agent shall have been
notified pursuant thereto;

 

(d)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or limit the right to sue in any
other jurisdiction; and

 

(e)         waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

10.           WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, EACH
GUARANTOR AND (BY ACCEPTING THE BENEFITS HEREOF) THE ADMINISTRATIVE AGENT FOR
ITSELF AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

11.           Counterparts; Integration; Effectiveness.  This Guaranty may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Guaranty and the other
Loan Documents constitute the entire contract among the parties

 

K-5

--------------------------------------------------------------------------------


 

relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page to this Guaranty
by telecopier (or electronic mail (in PDF format)) shall be effective as
delivery of a manually executed counterpart of this Guaranty.

 

K-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Subsidiary Guaranty to be
duly executed and delivered as of the date first above written.

 

[LIST GUARANTORS]

 

--------------------------------------------------------------------------------


 

 

Additional signature page for the Subsidiary Guaranty dated as of
                      , 20     issued by various subsidiaries of Affiliate
Managers Group, Inc. (the “Borrower”) in favor of Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) under the
Fourth Amended and Restated Credit Agreement dated as of January 12, 2011 among
the Borrower, various financial institutions, and the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time).

 

 

 

The undersigned is executing a counterpart hereof for purposes of becoming a
party hereto:

 

 

 

[NAME OF SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDER COMMITMENTS/LOANS

 

Lenders

 

Commitment

 

Commitment Percentage

 

Bank of America, N.A.

 

$

82,000,000

 

10.933333333

%

Citibank, N.A.

 

$

72,000,000

 

9.600000000

%

Deutsche Bank AG New York Branch

 

$

72,000,000

 

9.600000000

%

JPMorgan Chase Bank, N.A.

 

$

72,000,000

 

9.600000000

%

RBS Citizens, N.A.

 

$

72,000,000

 

9.600000000

%

US Bank N.A.

 

$

60,000,000

 

8.000000000

%

The Bank of New York Mellon

 

$

50,000,000

 

6.666666667

%

Credit Suisse AG, Cayman Islands Branch

 

$

50,000,000

 

6.666666667

%

The Bank of Nova Scotia

 

$

50,000,000

 

6.666666667

%

Union Bank, N.A.

 

$

50,000,000

 

6.666666667

%

The Huntington National Bank

 

$

35,000,000

 

4.666666667

%

Wells Fargo Bank, National Association

 

$

35,000,000

 

4.666666667

%

Chang Hwa Commercial Bank, Ltd., New York Branch

 

$

20,000,000

 

2.666666666

%

First Commercial Bank Ltd., New York Branch

 

$

20,000,000

 

2.666666666

%

E.Sun Commercial Bank Ltd., Los Angeles Branch

 

$

10,000,000

 

1.333333333

%

Total

 

$

750,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

TO

 

CREDIT AGREEMENT

 

(other than schedule I)

 

Terms used herein and not defined herein have the meaning ascribed thereto in
the Credit Agreement to which these Schedules are attached.

 

Inclusion of any item in these Schedules is neither an admission nor an
acknowledgment of such item’s materiality nor an admission or an acknowledgment
that such item has had or could or would or could reasonably be expected to have
a Material Adverse Effect or is outside the ordinary course of business of the
Borrower or its Subsidiaries. Certain items included in these Schedules may not
technically be required by the language of the specific representation or
warranty, but are being included for informational purposes.

 

Each document or agreement referenced in these Schedules has been made available
to the Administrative Agent and the Lenders or their counsel. References to an
agreement include references to that agreement as amended through the date
hereof.

 

--------------------------------------------------------------------------------


 

Schedule 4.1

 

Financial condition

 

1.            On December 3, 2010, the Borrower completed its acquisition of a
majority equity interest in Trilogy Global Advisors, LLC.

 

--------------------------------------------------------------------------------


 

Schedule 4.2

 

Certain Changes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.9

 

Taxes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.13

 

SCHEDULE OF SUBSIDIARIES AND OTHER OWNERSHIP INTERESTS

 

(in alphabetical order)

 

WHOLLY OWNED SUBSIDIARIES OF THE BORROWER

 

1588153 Ontario Limited, an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

4444582 Canada Inc., a Canada corporation (through AMG/North America Holding
Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

9106-6001 Quebec Inc., a Quebec corporation (through AMG/North America Holding
Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and 1588153 Ontario Limited)

 

AA Portfolio Management Limited, a Cayman Islands exempted company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Affiliated Managers Group (Hong Kong) Limited, a limited company incorporated in
Hong Kong (through AMG Global, Inc.)

 

Affiliated Managers Group Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp.)

 

Affiliated Managers Group Pty Ltd, a limited company incorporated in Australia
(through AMG New York Holdings Corp.)

 

AKH Holdings LLC, a Delaware limited liability company

 

AMG Boston Holdings, LLC, a Delaware limited liability company

 

AMG Canada Corp., a Nova Scotia corporation (through AMG/North America Holding
Corp. and AMG/FAMI Investment Corp.)

 

AMG Canada Holdings LLC, a Delaware limited liability company (through AMG/North
America Holding Corp.)

 

AMG FL Holdings, LLC, a Delaware limited liability company

 

AMG Genesis, LLC, a Delaware limited liability company (through AMG New York
Holdings Corp.)

 

AMG Global, Inc., a Delaware corporation

 

AMG London Holdings Corp., a Delaware corporation

 

AMG New York Holdings Corp., a Delaware corporation

 

--------------------------------------------------------------------------------


 

AMG Northeast Holdings, Inc., a Delaware corporation

 

AMG Northeast Investment Corp., a Delaware corporation (through AMG Northeast
Holdings, Inc.)

 

AMG PA Holdings Partnership (formerly known as E.C. Rorer Partnership), a
Delaware general partnership (through AMG Northeast Holdings, Inc.)

 

AMG Plymouth UK Holdings (1) Limited, a limited company incorporated in England
and Wales (through AMG London Holdings Corp.)

 

AMG Properties LLC, a Delaware limited liability company

 

AMG Renaissance Holdings LLC, a Delaware limited liability company

 

AMG WF Holdings LLC, a Delaware limited liability company

 

AMG/FAMI Investment Corp., a Nova Scotia corporation (through AMG/North America
Holding Corp.)

 

AMG/Midwest Holdings, Inc., a Delaware corporation

 

AMG/Midwest Holdings, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)

 

AMG/North America Holding Corp., a Delaware corporation

 

AMG/TBC Holdings, Inc., a Delaware corporation

 

Arrow Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

BMCM Acquisition, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

Bowman Partners GP Co., a Cayman Islands exempted company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Catalyst Acquisition II, Inc., a Delaware corporation

 

Channel Ventures GP Limited, a Cayman Islands exempted company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Chicago Acquisition, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)

 

Cinegate Financial Services Inc., an Ontario corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

--------------------------------------------------------------------------------


 

Cinegate Production Management Services 2001 Inc., a Canada corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp.,
and FIAMI Production Management Services 2001 Inc.)

 

El-Train Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

FA (DE) Acquisition Company, LLC, a Delaware limited liability company

 

FA (WY) Acquisition Company, Inc., a Delaware corporation

 

FCMC Holdings LLC, a Delaware limited liability company

 

FIAMI Production Management Services 2001 Inc., a Canada corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada
Corp.)

 

First Asset Capital Management (III) Inc., an Ontario corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp.,
and First Asset Resources Inc.)

 

First Asset Resources Inc., an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

First Quadrant Corp., a New Jersey corporation (through First Quadrant Holdings,
LLC)

 

First Quadrant Holdings, LLC, a Delaware limited liability company

 

HWL Holdings Corp. (formerly known as SKYLP Holdings, Inc.), a Delaware
corporation

 

Klee Asia I GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee Europe I GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee Europe II GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee USA I GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee USA II GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

LTEIP GP Holdings, LLC, a Delaware limited liability company

 

LTEIP LP Holdings, LLC, a Delaware limited liability company

 

Manor LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

Monteverdi GP Limited, a limited company incorporated in Scottland (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Odin GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

PAIF GP Limited, a Cayman Islands exempted company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

Pantheon (US) LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Capital (Asia) Limited, a limited company incorporated in Hong Kong
(through AMG London Holdings Corp.)

 

Pantheon Global Co-investment Opportunities GP Ltd, a Cayman Islands exempted
company (through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

Pantheon Holdings Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp. and AMG Plymouth UK Holdings (1) Limited)

 

Pantheon KSA GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Lille GP Limited, a limited company incorporated in Scottland (through
AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Pantheon Ventures (Guernsey) Limited, a Guernsey corporation (through AMG London
Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon Holdings
Limited)

 

Pantheon Ventures (Scotland) GP Limited, a limited company incorporated in
Scottland (through AMG London Holdings Corp., AMG Plymouth UK Holdings
(1) Limited, and Pantheon Holdings Limited)

 

Pantheon Ventures Inc., a California corporation (through AMG London Holdings
Corp.)

 

Pantheon Ventures Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

Papillon GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

PASIA V GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PEURO V GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PEURO VI GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PGIF GP Limited, a limited company incorporated in Guernsey (through AMG London
Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited,
and Pantheon Ventures (Guernsey) Limited)

 

PGSF III GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PGSF III Limited, a limited company incorporated in Guernsey (through AMG London
Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited,
and Pantheon Ventures (Guernsey) Limited)

 

PGSF IV Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

PGSF IV GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Prides Crossing Holdings LLC, a Delaware limited liability company

 

PUSA VIII Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

Quartet Capital Corporation, an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Red Mile Syndication Inc., an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and FIAMI Production
Management Services 2001 Inc.)

 

SCP GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Shamrock GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

SPO GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited, Pantheon
Ventures (Guernsey) Limited, and Shamrock GP Limited)

 

TimesSquare Manager Member, LLC, a Delaware limited liability company (through
AMG Northeast Holdings, Inc. and AMG Northeast Investment Corp.)

 

Titan NJ GP Holdings, Inc., a Delaware corporation

 

Titan NJ LP Holdings, LLC, a Delaware limited liability company

 

TMF Corp., a Delaware corporation

 

Topspin Acquisition, LLC, a Delaware limited liability company

 

Trident NYC Acquisition, LLC, a Delaware limited liability company

 

Welch & Forbes, Inc., a Massachusetts corporation

 

ENTITIES THAT ARE NOT WHOLLY-OWNED AND IN WHICH THE BORROWER HAS A MAJORITY
INTEREST (DIRECT AND INDIRECT)

 

Advantage Outsourcing Solutions, LLC, a Delaware limited liability company
(through AMG Northeast Holdings, Inc., AMG PA Holdings Partnership, and Rorer
Asset Management, LLC)

 

Arrow Bidco Limited, a limited company incorporated in the United Kingdom
(through AMG New York Holdings Corp. and Arrow Acquisition LLC)

 

Artemis Asset Management Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., Arrow Acquisition LLC, and Arrow
Bidco Limited)

 

Artemis Fund Managers Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., Arrow Acquisition LLC, Arrow Bidco
Limited, Artemis Asset Management Limited, Artemis Investment Management
Limited, Artemis Strategic Asset Management Limited, and Artemis Investment
Management LLP)

 

Artemis Strategic Asset Management Limited, a limited company incorporated in
the United Kingdom (through AMG New York Holdings Corp., Arrow Acquisition LLC,
Arrow Bidco Limited, and Artemis Asset Management Limited)

 

Artemis Investment Management LLP, an England Limited Liability Corporation,
(through AMG New York Holdings Corp., Arrow Acquisition LLC, Arrow Bidco
Limited, Artemis Asset Management Limited, and Artemis Strategic Asset
Management Limited)

 

Aston Asset Management, LP, a Delaware limited partnership (through Manor LLC)

 

--------------------------------------------------------------------------------


 

Chicago Equity Partners, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc. and Chicago Acquisition, LLC)

 

Essex Investment Management Company, LLC, a Delaware limited liability company

 

First Quadrant, L.P., a Delaware limited partnership (through First Quadrant
Holdings, LLC and First Quadrant Corp.)

 

Foyston, Gordon & Payne Inc., a Canada corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Friess Associates of Delaware, LLC, a Delaware limited liability company
(through FA (DE) Acquisition Company, LLC)

 

Friess Associates, LLC, a Delaware limited liability company (through FA (WY)
Acquisition Company, Inc.)

 

Frontier Capital Management Company, LLC, a Delaware limited liability company
(through FCMC Holdings LLC)

 

Frontier Capital Management Incentive, LLC, a Delaware limited liability company

 

Gannett Welsh & Kotler, LLC (formerly known as Boston Interests, LLC), a
Delaware limited liability company (through AMG Boston Holdings, LLC)

 

Genesis Asset Managers, LLP (formerly known as Genesis Fund Managers, LLP), a
Delaware limited liability partnership (through AMG New York Holdings Corp. and
AMG Genesis, LLC)

 

Harding Loevner LP, a Delaware limited partnership (through Titan NJ GP
Holdings, Inc. and Titan NJ LP Holdings, LLC)

 

J.M. Hartwell Limited Partnership, a Delaware limited partnership (through HWL
Holdings Corp. and AMG New York Holdings Corp.)

 

M.J. Whitman LLC, a Delaware limited liability company (through AMG New York
Holdings Corp., El-Train Acquisition LLC, and Third Avenue Holdings Delaware
LLC)

 

Managers Distributors, Inc., a Delaware corporation (through TMF Corp. and
Managers Investment Group LLC)

 

Managers Investment Group LLC, a Delaware limited liability company (through TMF
Corp.)

 

New GAML Holdco, Ltd., a Cayman Islands exempted company (through AMG New York
Holdings Corp., AMG Genesis, LLC, and Genesis Asset Managers, LLP)

 

New Millennium Venture Partners Inc., an Ontario corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

--------------------------------------------------------------------------------


 

Pantheon Capital Partners GP LLC, a Delaware limited liability company (through
AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Ventures (HK) LLP, an England and Wales limited liability partnership
(through AMG London Holdings Corp. and Pantheon Capital (Asia) Limited) and
through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, Pantheon Ventures Limited and Pantheon Ventures (UK)
LLP).

 

Pantheon Ventures (UK) LLP, an England and Wales limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures Limited)

 

Pantheon Ventures (US) Holdings LLP, a Delaware limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, Pantheon Ventures Limited, and Pantheon Ventures (UK)
LLP)

 

Pantheon Ventures (US) LP, a Delaware limited partnership (through AMG London
Holdings Corp., Pantheon Ventures Inc., and Pantheon (US) LLC)

 

PEURO IV GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSF II GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSF III GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Private Debt LLC, a Delaware limited liability company (through AMG New York
Holdings Corp., El-Train Acquisition LLC, Third Avenue Holdings Delaware LLC,
and M.J. Whitman LLC)

 

PUSA VI GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA VII GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA VIII GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PVP II GP LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

Rorer Asset Management, LLC, a Delaware limited liability company (through AMG
Northeast Holdings, Inc. and AMG PA Holdings Partnership)

 

The Renaissance Group LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

Third Avenue Holdings Delaware LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and El-Train Acquisition LLC)

 

Third Avenue Management LLC, a Delaware limited liability company (through AMG
New York Holdings Corp., El-Train Acquisition LLC, and Third Avenue Holdings
Delaware LLC)

 

TimesSquare Capital Management, LLC, a Delaware limited liability company
(through AMG Northeast Holdings, Inc., AMG Northeast Investment Corp., and
TimesSquare Manager Member, LLC)

 

Trilogy Global Advisors, LP, a Delaware limited partnership, (through Trident
NYC Acquisition, LLC)

 

Trilogy Global Advisors UK Holdings Limited, a limited company incorporated in
the United Kingdom (through Trident NY Acquisition, LLC and Trilogy Global
Advisors, LP)

 

Trilogy Global Advisors International LLP, a limited liability partnership
incorporated in the United Kingdom (through Trident NY Acquisition, LLC, Trilogy
Global Advisors, LP and Trilogy Global Advisors International LLP)

 

Tweedy, Browne Company LLC, a Delaware limited liability company (through
AMG/TBC Holdings, Inc.)

 

Welch & Forbes LLC, a Delaware limited liability company (directly and through
Welch & Forbes, Inc.)

 

ENTITIES IN WHICH THE BORROWER HAS A MINORITY INTEREST (DIRECT AND INDIRECT)

 

AQR Capital Management Holdings, LLC, a Delaware limited liability company
(through Topspin Acquisition, LLC)

 

AQR Capital Management II, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)

 

AQR Capital Management, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)

 

Beutel, Goodman & Company Ltd., a limited company incorporated in Canada
(through AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada
Corp., First Asset Resources Inc., and First Asset Capital Management
(III) Inc.)

 

BlueMountain Capital Management, LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and BMCM Acquisition, LLC)

 

BlueMountain GP Holdings, LLC, a Delaware limited liability company (through AMG
New York Holdings Corp. and BMCM Acquisition, LLC)

 

--------------------------------------------------------------------------------


 

Deans Knight Capital Management Ltd., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Fortigent Holdings Company, Inc., a Maryland corporation (through AMG FL
Holdings, LLC)

 

Genesis Investment Management, LLP, a U.K. limited liability partnership
(through AMG New York Holdings Corp., AMG Genesis, LLC, and Genesis Asset
Managers, LLP)

 

Long-Term Equity Interests Plan 2010, LP, a Delaware limited partnership
(through LTEIP GP Holdings, LLC)

 

Louisbourg Investments Inc., a New Brunswick corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., MBI
Acquisition Corp., Montrusco Bolton Inc., and Montrusco Bolton Investments Inc.)

 

Lydian Private Bank, a federal savings association (through AMG FL Holdings,
LLC)

 

MBI Acquisition Corp., a Canada corporation (through AMG/North America Holding
Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Montrusco Bolton Focus Global Fund Inc., a Cayman Islands corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp.,
MBI Acquisition Corp., Montrusco Bolton Inc., and Montrusco Bolton Investments
Inc.)

 

Montrusco Bolton Inc., a Canada corporation (through AMG/North America Holding
Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and MBI Acquisition Corp.)

 

Montrusco Bolton Investments Inc., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., MBI
Acquisition Corp., and Montrusco Bolton Inc.)

 

Tweedy, Browne Incentive LLC, a Delaware limited liability company

 

VA Partners I, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)

 

VA Partners III, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)

 

VA SmallCap Partners, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and VA Partners I, LLC)

 

Value Partners Group Limited, a Cayman Islands exempted company (through AKH
Holdings LLC)

 

--------------------------------------------------------------------------------


 

ValueAct Capital Management, L.P., a Delaware limited partnership (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and ValueAct Capital Management, LLC)

 

ValueAct Capital Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)

 

ValueAct Holdings GP, LLC (formerly known as Catalyst GP, LLC), a Delaware
limited liability company (through Catalyst Acquisition II, Inc.)

 

ValueAct Holdings, L.P. (formerly known as Catalyst Holdings, L.P.), a Delaware
limited partnership (directly and through Catalyst Acquisition II, Inc. and
ValueAct Holdings GP, LLC)

 

ValueAct SmallCap Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)

 

Wilshire Financial Services Inc., an Alberta corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and First
Asset Resources Inc.)

 

--------------------------------------------------------------------------------


 

Schedule 6.8

 

Subsidiaries

 

Subsidiary

 

Subsidiary

 

Subsidiary
Guarantor

 

 

 

 

 

1588153 ONTARIO LIMITED

 

√

 

 

 

 

 

 

 

4444582 CANADA INC.

 

√

 

 

 

 

 

 

 

9106-6001 QUEBEC INC.

 

√

 

 

 

 

 

 

 

AA PORTFOLIO MANAGEMENT LIMITED

 

√

 

 

 

 

 

 

 

ADVANTAGE OUTSOURCING SOLUTIONS, LLC

 

√

 

 

 

 

 

 

 

AFFILIATED MANAGERS GROUP (HONG KONG) LIMITED

 

√

 

 

 

 

 

 

 

AFFILIATED MANAGERS GROUP LIMITED

 

√

 

 

 

 

 

 

 

AFFILIATED MANAGERS GROUP PTY LTD

 

√

 

 

 

 

 

 

 

AKH HOLDINGS LLC

 

√

 

√

 

 

 

 

 

AMG BOSTON HOLDINGS, LLC

 

√

 

√

 

 

 

 

 

AMG CANADA CORP.

 

√

 

 

 

 

 

 

 

AMG CANADA HOLDINGS LLC

 

√

 

√

 

 

 

 

 

AMG FL HOLDINGS, LLC

 

√

 

√

 

 

 

 

 

AMG GENESIS, LLC

 

√

 

√

 

 

 

 

 

AMG GLOBAL, INC.

 

√

 

√

 

 

 

 

 

AMG LONDON HOLDINGS CORP.

 

√

 

√

 

--------------------------------------------------------------------------------


 

AMG NEW YORK HOLDINGS CORP.

 

√

 

√

 

 

 

 

 

AMG NORTHEAST HOLDINGS, INC.

 

√

 

√

 

 

 

 

 

AMG NORTHEAST INVESTMENT CORP.

 

√

 

√

 

 

 

 

 

AMG PA HOLDINGS PARTNERSHIP (F/K/A E.C. RORER PARTNERSHIP)

 

√

 

√

 

 

 

 

 

AMG PLYMOUTH UK HOLDINGS (1) LIMITED

 

√

 

 

 

 

 

 

 

AMG PROPERTIES LLC

 

√

 

√

 

 

 

 

 

AMG RENAISSANCE HOLDINGS LLC

 

√

 

√

 

 

 

 

 

AMG WF HOLDINGS LLC

 

√

 

√

 

 

 

 

 

AMG/FAMI INVESTMENT CORP.

 

√

 

 

 

 

 

 

 

AMG/MIDWEST HOLDINGS, INC.

 

√

 

√

 

 

 

 

 

AMG/MIDWEST HOLDINGS, LLC

 

√

 

√

 

 

 

 

 

AMG/NORTH AMERICA HOLDING CORP.

 

√

 

√

 

 

 

 

 

AMG/TBC HOLDINGS, INC.

 

√

 

√

 

 

 

 

 

ARROW ACQUISITION LLC

 

√

 

√

 

 

 

 

 

ARROW BIDCO LIMITED

 

√

 

 

 

 

 

 

 

ARTEMIS ASSET MANAGEMENT LIMITED

 

√

 

 

 

 

 

 

 

ARTEMIS FUND MANAGERS LIMITED

 

√

 

 

 

 

 

 

 

ARTEMIS STRATEGIC ASSET MANAGEMENT LIMITED

 

√

 

 

 

 

 

 

 

ARTEMIS INVESTMENT MANAGEMENT LLP

 

√

 

 

 

--------------------------------------------------------------------------------


 

ASTON ASSET MANAGEMENT, LP

 

√

 

 

 

 

 

 

 

BMCM ACQUISITION, LLC

 

√

 

√

 

 

 

 

 

BOWMAN PARTNERS GP CO.

 

√

 

 

 

 

 

 

 

CATALYST ACQUISITION II, INC.

 

√

 

√

 

 

 

 

 

CHANNEL VENTURES GP LIMITED

 

√

 

 

 

 

 

 

 

CHICAGO ACQUISITION, LLC

 

√

 

√

 

 

 

 

 

CHICAGO EQUITY PARTNERS, LLC

 

√

 

 

 

 

 

 

 

CINEGATE FINANCIAL SERVICES INC.

 

√

 

 

 

 

 

 

 

CINEGATE PRODUCTION MANAGEMENT SERVICES 2001 INC.

 

√

 

 

 

 

 

 

 

EL-TRAIN ACQUISITION LLC

 

√

 

√

 

 

 

 

 

ESSEX INVESTMENT MANAGEMENT COMPANY, LLC

 

√

 

 

 

 

 

 

 

FA (DE) ACQUISITION COMPANY, LLC

 

√

 

√

 

 

 

 

 

FA (WY) ACQUISITION COMPANY, INC.

 

√

 

√

 

 

 

 

 

FCMC HOLDINGS LLC

 

√

 

√

 

 

 

 

 

FIAMI PRODUCTION MANAGEMENT SERVICES 2001 INC.

 

√

 

 

 

 

 

 

 

FIRST ASSET CAPITAL MANAGEMENT (III) INC.

 

√

 

 

 

 

 

 

 

FIRST ASSET RESOURCES INC.

 

√

 

 

 

 

 

 

 

FIRST QUADRANT CORP.

 

√

 

√

 

 

 

 

 

FIRST QUADRANT HOLDINGS, LLC

 

√

 

√

 

--------------------------------------------------------------------------------


 

FIRST QUADRANT, L.P.

 

√

 

 

 

 

 

 

 

FOYSTON, GORDON & PAYNE INC.

 

√

 

 

 

 

 

 

 

FRIESS ASSOCIATES OF DELAWARE, LLC

 

√

 

 

 

 

 

 

 

FRIESS ASSOCIATES, LLC

 

√

 

 

 

 

 

 

 

FRONTIER CAPITAL MANAGEMENT COMPANY, LLC

 

√

 

 

 

 

 

 

 

FRONTIER CAPITAL MANAGEMENT INCENTIVE, LLC

 

√

 

 

 

 

 

 

 

GANNETT WELSH & KOTLER, LLC (F/K/A BOSTON INTERESTS, LLC)

 

√

 

 

 

 

 

 

 

GENESIS ASSET MANAGERS, LLP (F/K/A GENESIS FUND MANAGERS, LLP)

 

√

 

 

 

 

 

 

 

HARDING LOEVNER LP

 

√

 

 

 

 

 

 

 

HWL HOLDINGS CORP. (F/K/A SKYLP HOLDINGS, INC.)

 

√

 

√

 

 

 

 

 

J.M. HARTWELL LIMITED PARTNERSHIP

 

√

 

 

 

 

 

 

 

KLEE ASIA I GP LLC

 

√

 

 

 

 

 

 

 

KLEE EUROPE I GP LLC

 

√

 

 

 

 

 

 

 

KLEE EUROPE II GP LLC

 

√

 

 

 

 

 

 

 

KLEE USA I GP LLC

 

√

 

 

 

 

 

 

 

KLEE USA II GP LLC

 

√

 

 

 

 

 

 

 

LONG-TERM EQUITY INTERESTS PLAN 2010, LP

 

√

 

 

 

 

 

 

 

LTEIP GP HOLDINGS, LLC

 

√

 

√

 

--------------------------------------------------------------------------------


 

LTEIP LP HOLDINGS, LLC

 

√

 

√

 

 

 

 

 

M.J. WHITMAN LLC

 

√

 

 

 

 

 

 

 

MANAGERS DISTRIBUTORS, INC.

 

√

 

 

 

 

 

 

 

MANAGERS INVESTMENT GROUP LLC

 

√

 

 

 

 

 

 

 

MANOR LLC

 

√

 

√

 

 

 

 

 

MONTEVERDI GP LIMITED

 

√

 

 

 

 

 

 

 

NEW GAML HOLDCO, LTD.

 

√

 

 

 

 

 

 

 

NEW MILLENNIUM VENTURE PARTNERS INC.

 

√

 

 

 

 

 

 

 

ODIN GP LLC

 

√

 

 

 

 

 

 

 

PAIF GP LIMITED

 

√

 

 

 

 

 

 

 

PANTHEON (US) LLC

 

√

 

 

 

 

 

 

 

PANTHEON CAPITAL (ASIA) LIMITED

 

√

 

 

 

 

 

 

 

PANTHEON CAPITAL PARTNERS GP LLC

 

√

 

 

 

 

 

 

 

PANTHEON GLOBAL CO-INVESTMENT OPPORTUNITIES GP LTD

 

√

 

 

 

 

 

 

 

PANTHEON GP LIMITED

 

√

 

 

 

 

 

 

 

PANTHEON HOLDINGS LIMITED

 

√

 

 

 

 

 

 

 

PANTHEON KSA GP LLC

 

√

 

 

 

 

 

 

 

PANTHEON LILLE GP LIMITED

 

√

 

 

 

 

 

 

 

PANTHEON VENTURES (GUERNSEY) LIMITED

 

√

 

 

 

 

 

 

 

PANTHEON VENTURES (HK) LLP

 

√

 

 

 

--------------------------------------------------------------------------------


 

PANTHEON VENTURES (SCOTLAND) GP LIMITED

 

√

 

 

 

 

 

 

 

PANTHEON VENTURES (UK) LLP

 

√

 

 

 

 

 

 

 

PANTHEON VENTURES (US) HOLDINGS LLP

 

√

 

 

 

 

 

 

 

PANTHEON VENTURES (US) LP

 

√

 

 

 

 

 

 

 

PANTHEON VENTURES INC.

 

√

 

 

 

 

 

 

 

PANTHEON VENTURES LIMITED

 

√

 

 

 

 

 

 

 

PAPILLON GP LLC

 

√

 

 

 

 

 

 

 

PASIA V GP LIMITED

 

√

 

 

 

 

 

 

 

PEURO IV GP LLC

 

√

 

 

 

 

 

 

 

PEURO V GP LIMITED

 

√

 

 

 

 

 

 

 

PEURO VI GP LIMITED

 

√

 

 

 

 

 

 

 

PGIF GP LIMITED

 

√

 

 

 

 

 

 

 

PGSF II GP LLC

 

√

 

 

 

 

 

 

 

PGSF III GP LIMITED

 

√

 

 

 

 

 

 

 

PGSF III GP LLC

 

√

 

 

 

 

 

 

 

PGSF III LIMITED

 

√

 

 

 

 

 

 

 

PGSF IV FEEDER GP LIMITED

 

√

 

 

 

 

 

 

 

PGSF IV GP LLC

 

√

 

 

 

 

 

 

 

PRIDES CROSSING HOLDINGS LLC

 

√

 

√

 

 

 

 

 

PRIVATE DEBT LLC

 

√

 

 

 

--------------------------------------------------------------------------------


 

PUSA VI GP LLC

 

√

 

 

 

 

 

 

 

PUSA VII GP LLC

 

√

 

 

 

 

 

 

 

PUSA VIII FEEDER GP LIMITED

 

√

 

 

 

 

 

 

 

PUSA VIII GP LLC

 

√

 

 

 

 

 

 

 

PVP II GP LLC

 

√

 

 

 

 

 

 

 

QUARTET CAPITAL CORPORATION

 

√

 

 

 

 

 

 

 

RED MILE SYNDICATION INC.

 

√

 

 

 

 

 

 

 

RORER ASSET MANAGEMENT, LLC

 

√

 

 

 

 

 

 

 

SCP GP LLC

 

√

 

 

 

 

 

 

 

SHAMROCK GP LIMITED

 

√

 

 

 

 

 

 

 

SPO GP LLC

 

√

 

 

 

 

 

 

 

THE RENAISSANCE GROUP LLC

 

√

 

 

 

 

 

 

 

THIRD AVENUE HOLDINGS DELAWARE LLC

 

√

 

 

 

 

 

 

 

THIRD AVENUE MANAGEMENT LLC

 

√

 

 

 

 

 

 

 

TIMESSQUARE CAPITAL MANAGEMENT, LLC

 

√

 

 

 

 

 

 

 

TIMESSQUARE MANAGER MEMBER, LLC

 

√

 

√

 

 

 

 

 

TITAN NJ GP HOLDINGS, INC.

 

√

 

√

 

 

 

 

 

TITAN NJ LP HOLDINGS, LLC

 

√

 

√

 

 

 

 

 

TMF CORP.

 

√

 

√

 

 

 

 

 

TOPSPIN ACQUISITION, LLC

 

√

 

√

 

--------------------------------------------------------------------------------


 

TRIDENT NYC ACQUISITION, LLC

 

√

 

√

 

 

 

 

 

TWEEDY, BROWNE COMPANY LLC

 

√

 

 

 

 

 

 

 

WELCH & FORBES LLC

 

√

 

 

 

 

 

 

 

WELCH & FORBES, INC.

 

√

 

√

 

--------------------------------------------------------------------------------


 

Schedule 7.7

 

Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.2

 

ADDRESSES

 

BORROWER:

 

Affiliated Managers Group, Inc.

600 Hale Street

Prides Crossing, Massachusetts 01965

Attention: Darrell W. Crate, Executive Vice President and Chief Financial
Officer

Telephone: (617) 747-3300

Fax: (617) 747-3380

Website Address: www.amg.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

ONE INDEPENDENCE CENTER

101 N TRYON ST

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Katrina Linen

Telephone: (980) 388-3918

Telecopier: (704) 719-8132

Electronic Mail: katrina.linen@baml.com

Ref: Affiliated Managers Group

 

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

335 Madison Avenue

Mail Code: NY1-503-04-03

New York, NY 10017

Attention: Paley Chen

Telephone: (646) 556-0753

Telecopier: (212) 548-8944

Electronic Mail: Paley.Chen@baml.com

 

--------------------------------------------------------------------------------


 

SWINGLINE LENDER:

 

Bank of America, N.A.

ONE INDEPENDENCE CENTER

101 N TRYON ST

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Katrina Linen

Telephone: (980) 388-3918

Telecopier: (704) 719-8132

Electronic Mail: katrina.linen@baml.com

Ref: Affiliated Managers Group

 

--------------------------------------------------------------------------------